UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford AvenueNashville, TN 37211-2148 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H Lively & Associates, Inc. A member firm of The 1940 Act Law Group 11300 Tomahawk Creek Parkway Suite 310 Leawood, KS66211 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2012 Date of reporting period: 7/1/2/30/2012 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Monteagle Value Fund, Monteagle Informed Investor Growth Fund, Monteagle Select Value Fund Monteagle Quality Growth Fund, and Monteagle Fixed Income Fund, all series of the Monteagle Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monteagle Funds By Paul B. Ordonio /s/ Paul B. Ordonio President, Date: August 8, 2012 Exhibit AForm N-PX 06/30/2012 Monteagle Value Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voted Vote cast: For or Against Management: Tidewater Inc. TDW 14-Jul-11 Elect Director M. Jay Allison Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director James C. Day Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Richard T. Du Moulin Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Morris E. Foster Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director J. Wayne Leonard Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Jon C. Madonna Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Joseph H. Netherland Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Richard A. Pattarozzi Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Nicholas J. Sutton Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Cindy B. Taylor Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Dean E. Taylor Management Yes For For Tidewater Inc. TDW 14-Jul-11 Elect Director Jack E. Thompson Management Yes For For Tidewater Inc. TDW 14-Jul-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Tidewater Inc. TDW 14-Jul-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Tidewater Inc. TDW 14-Jul-11 Ratify Auditors Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director James W. Breyer Management Yes Withhold Against Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Donald J. Carty Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Michael S. Dell Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director William H. Gray, III Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Gerald J. Kleisterlee Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Thomas W. Luce, III Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Klaus S. Luft Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Alex J. Mandl Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director Shantanu Narayen Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Elect Director H. Ross Perot, Jr. Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Ratify Auditors Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Dell Inc. DELL 24702R101 15-Jul-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Dell Inc. DELL 24702R101 15-Jul-11 Require Independent Board Chairman Share Holder Yes For Against Dell Inc. DELL 24702R101 15-Jul-11 Provide Right to Act by Written Consent Share Holder Yes For Against Dell Inc. DELL 24702R101 15-Jul-11 Approve Declaration of Dividends Share Holder Yes Against For Duke Energy Corporation DUK 26441C105 23-Aug-11 Approve Reverse Stock Split Management Yes For For Duke Energy Corporation DUK 26441C105 23-Aug-11 Issue Shares in Connection with Acquisition Management Yes For For Duke Energy Corporation DUK 26441C105 23-Aug-11 Adjourn Meeting Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Director Richard H. Anderson Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Director David L. Calhoun Management Yes Withhold Against Medtronic, Inc. MDT 25-Aug-11 Elect Director Victor J. Dzau Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Omar Ishrak Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Shirley Ann Jackson Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director James T. Lenehan Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Denise M. O'Leary Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Kendall J. Powell Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Robert C. Pozen Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Jean-Pierre Rosso Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Elect Director Jack W. Schuler Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Ratify Auditors Management Yes For For Medtronic, Inc. MDT 25-Aug-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Medtronic, Inc. MDT 25-Aug-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director Fred R. Adams, Jr. Management Yes Withhold Against Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director Adolphus B. Baker Management Yes Withhold Against Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director Timothy A. Dawson Management Yes Withhold Against Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director Letitia C. Hughes Management Yes For For Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director James E. Poole Management Yes For For Cal-Maine Foods, Inc. CALM 30-Sep-11 Elect Director Steve W. Sanders Management Yes For For Cal-Maine Foods, Inc. CALM 30-Sep-11 Ratify Auditors Management Yes For For Cal-Maine Foods, Inc. CALM 30-Sep-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cal-Maine Foods, Inc. CALM 30-Sep-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Three Years- Against The Shaw Group Inc. SHAW 25-Jan-12 Elect Director J.M. Bernhard, Jr. Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director James F. Barker Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director Daniel A. Hoffler Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director David W. Hoyle Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director Michael J. Mancuso Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director Albert D. McAlister Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director Stephen R. Tritch Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Elect Director Thos. E. Capps Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Ratify Auditors Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Shaw Group Inc. SHAW 25-Jan-12 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Neil R. Bonke Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director John P. Goldsberry Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Joseph G. Licata, Jr. Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Jean Manas Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Mario M. Rosati Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director A. Eugene Sapp, Jr. Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Wayne Shortridge Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Jure Sola Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Elect Director Jackie M. Ward Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Ratify Auditors Management Yes For For Sanmina-SCI Corporation SANM 12-Mar-12 Amend Omnibus Stock Plan Management Yes Against Against Sanmina-SCI Corporation SANM 12-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Sanmina-SCI Corporation SANM 12-Mar-12 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Sonoco Products Company SON 18-Apr-12 Elect Director Pamela L. Davies Management Yes For For Sonoco Products Company SON 18-Apr-12 Elect Director Harris E. DeLoach, Jr. Management Yes For For Sonoco Products Company SON 18-Apr-12 Elect Director Edgar H. Lawton, III Management Yes For For Sonoco Products Company SON 18-Apr-12 Elect Director John E. Linville Management Yes For For Sonoco Products Company SON 18-Apr-12 Elect Director John R. Haley Management Yes For For Sonoco Products Company SON 18-Apr-12 Ratify Auditors Management Yes For For Sonoco Products Company SON 18-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sonoco Products Company SON 18-Apr-12 Approve Omnibus Stock Plan Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Bruce R. Brook Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Vincent A. Calarco Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Joseph A. Carrabba Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Noreen Doyle Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Veronica M. Hagen Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Michael S. Hamson Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Jane Nelson Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Richard T. O'Brien Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director John B. Prescott Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Donald C. Roth Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Elect Director Simon R. Thompson Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Ratify Auditors Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Newmont Mining Corporation NEM 24-Apr-12 Other Business Management Yes Against Against E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Lamberto Andreotti Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Richard H. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Robert A. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Bertrand P. Collomb Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Curtis J. Crawford Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Alexander M. Cutler Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Eleuthere I. Du Pont Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Marillyn A. Hewson Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Lois D. Juliber Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Ellen J. Kullman Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Elect Director Lee M. Thomas Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Ratify Auditors Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For E. I. du Pont de Nemours and Company DD 25-Apr-12 Require Independent Board Chairman Share Holder Yes For Against E. I. du Pont de Nemours and Company DD 25-Apr-12 Report on Pay Disparity Share Holder Yes Against For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Gregory H. Boyce Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Pierre Brondeau Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Clarence P. Cazalot, Jr. Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Linda Z. Cook Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Shirley Ann Jackson Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Philip Lader Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Michael E. J. Phelps Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Elect Director Dennis H. Reilley Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Ratify Auditors Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Marathon Oil Corporation MRO 25-Apr-12 Approve Omnibus Stock Plan Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Elect Director John F. Chlebowski Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Elect Director Howard E. Cosgrove Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Elect Director William E. Hantke Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Elect Director Anne C. Schaumburg Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Declassify the Board of Directors Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For NRG Energy, Inc. NRG 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against NRG Energy, Inc. NRG 25-Apr-12 Ratify Auditors Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director Scott C. Donnelly Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director James T. Conway Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director Lawrence K. Fish Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director Paul E. Gagne Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director Dain M. Hancock Management Yes For For Textron Inc. TXT 25-Apr-12 Elect Director Lloyd G. Trotter Management Yes For For Textron Inc. TXT 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Textron Inc. TXT 25-Apr-12 Amend Executive Incentive Bonus Plan Management Yes For For Textron Inc. TXT 25-Apr-12 Amend Omnibus Stock Plan Management Yes For For Textron Inc. TXT 25-Apr-12 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect DirectorJames H. Blanchard Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect DirectorJaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Matthew K. Rose Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Laura D'Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Ratification Of Appointment Of Independent Auditors. Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Provide Right to Act by Written Consent Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Report on Political Contributions Share Holder Yes For Against AT&T Inc. T 00206R102 27-Apr-12 Commit to Wireless Network Neutrality Share Holder Yes Against For AT&T Inc. T 00206R102 27-Apr-12 Require Independent Board Chairman Share Holder Yes For Against Calgon Carbon Corporation CCC 27-Apr-12 Elect Director William J. Lyons Management Yes For For Calgon Carbon Corporation CCC 27-Apr-12 Elect Director William R. Newlin Management Yes Withhold Against Calgon Carbon Corporation CCC 27-Apr-12 Elect Director John S. Stanik Management Yes For For Calgon Carbon Corporation CCC 27-Apr-12 Ratify Auditors Management Yes For For Calgon Carbon Corporation CCC 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Lamberto Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Lewis B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director James M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Louis J. Freeh Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Laurie H. Glimcher Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Michael Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Alan J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Vicki L. Sato Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Elliott Sigal Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Gerald L. Storch Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director Togo D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Elect Director R. Sanders Williams Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Approve Omnibus Stock Plan Management Yes For For Bristol-Myers Squibb Company BMY 01-May-12 Provide for Cumulative Voting Share Holder Yes For Against Bristol-Myers Squibb Company BMY 01-May-12 Report on Research Animal Care and Promotion of Testing Alternatives Share Holder Yes Against For Bristol-Myers Squibb Company BMY 01-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Barrick Gold Corporation ABX 02-May-12 Elect Director Howard L. Beck Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director C. William D. Birchall Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Donald J. Carty Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Gustavo Cisneros Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Robert M. Franklin Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director J. Brett Harvey Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Dambisa Moyo Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Brian Mulroney Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Anthony Munk Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Peter Munk Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Aaron W. Regent Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Nathaniel P. Rothschild Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director Steven J. Shapiro Management Yes For For Barrick Gold Corporation ABX 02-May-12 Elect Director John L. Thornton Management Yes For For Barrick Gold Corporation ABX 02-May-12 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Barrick Gold Corporation ABX 02-May-12 Advisory Vote on Executive Compensation Approach Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Louis J. D'Ambrosio Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Louis J. D'Ambrosio Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director William C. Kunkler, III Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director William C. Kunkler, III Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Edward S. Lampert Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Edward S. Lampert Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Steven T. Mnuchin Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Steven T. Mnuchin Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Ann N. Reese Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Ann N. Reese Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Emily Scott Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Emily Scott Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Thomas J. Tisch Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Elect Director Thomas J. Tisch Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Amend Executive Incentive Bonus Plan Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Amend Executive Incentive Bonus Plan Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Ratify Auditors Management Yes For For Sears Holdings Corporation SHLD 02-May-12 Ratify Auditors Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director William Barnet, III Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director G. Alex Bernhardt, Sr. Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director Michael G. Browning Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director Daniel R. DiMicco Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director John H. Forsgren Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director Ann Maynard Gray Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director James H. Hance, Jr. Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director E. James Reinsch Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director James T. Rhodes Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director James E. Rogers Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Elect Director Philip R. Sharp Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Ratify Auditors Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Reduce Supermajority Vote Requirement Management Yes For For Duke Energy Corporation DUK 26441C105 03-May-12 Report on Financial Risks of Coal Reliance Share Holder Yes Against For Duke Energy Corporation DUK 26441C105 03-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Eastman Chemical Company EMN 03-May-12 Elect Director Stephen R. Demeritt Management Yes For For Eastman Chemical Company EMN 03-May-12 Elect Director Robert M. Hernandez Management Yes For For Eastman Chemical Company EMN 03-May-12 Elect Director Julie F. Holder Management Yes For For Eastman Chemical Company EMN 03-May-12 Elect Director Lewis M. Kling Management Yes For For Eastman Chemical Company EMN 03-May-12 Elect Director David W. Raisbeck Management Yes For For Eastman Chemical Company EMN 03-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Eastman Chemical Company EMN 03-May-12 Approve Omnibus Stock Plan Management Yes For For Eastman Chemical Company EMN 03-May-12 Ratify Auditors Management Yes For For Eastman Chemical Company EMN 03-May-12 Eliminate Supermajority Vote Provisions Management Yes For For Eastman Chemical Company EMN 03-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Richard L. Carrion Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Melanie L. Healey Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director M. Frances Keeth Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Robert W. Lane Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Lowell C. McAdam Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Sandra O. Moose Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Joseph Neubauer Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Donald T. Nicolaisen Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Clarence Otis, Jr. Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Hugh B. Price Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Elect Director Rodney E. Slater Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Ratify Auditors Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Verizon Communications Inc. VZ 92343V104 03-May-12 Disclose Prior Government Service Share Holder Yes Against For Verizon Communications Inc. VZ 92343V104 03-May-12 Report on Lobbying Payments and Policy Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 03-May-12 Performance-Based and/or Time-Based Equity Awards Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 03-May-12 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 03-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 03-May-12 Commit to Wireless Network Neutrality Share Holder Yes Against For International Paper Company IP 07-May-12 Elect Director David J. Bronczek Management Yes For For International Paper Company IP 07-May-12 Elect Director Ahmet C. Dorduncu Management Yes For For International Paper Company IP 07-May-12 Elect Director John V. Faraci Management Yes For For International Paper Company IP 07-May-12 Elect Director Stacey J. Mobley Management Yes For For International Paper Company IP 07-May-12 Elect Director Joan E. Spero Management Yes For For International Paper Company IP 07-May-12 Elect Director John L. Townsend, Iii Management Yes For For International Paper Company IP 07-May-12 Elect Director John F. Turner Management Yes For For International Paper Company IP 07-May-12 Elect Director William G. Walter Management Yes For For International Paper Company IP 07-May-12 Elect Director J. Steven Whisler Management Yes For For International Paper Company IP 07-May-12 Ratify Auditors Management Yes For For International Paper Company IP 07-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For International Paper Company IP 07-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Amkor Technology, Inc. AMKR 08-May-12 Elect Director James J. Kim Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Elect Director Kenneth T. Joyce Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Elect Director Roger A. Carolin Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Elect Director Winston J. Churchill Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Elect Director John T. Kim Management Yes Withhold Against Amkor Technology, Inc. AMKR 08-May-12 Elect Director John F. Osborne Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Elect Director James W. Zug Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Approve Executive Incentive Bonus Plan Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Amend Omnibus Stock Plan Management Yes For For Amkor Technology, Inc. AMKR 08-May-12 Ratify Auditors Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Donna M. Alvarado Management Yes For For CSX Corporation CSX 09-May-12 Elect Director John B. Breaux Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Pamela L. Carter Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Steven T. Halverson Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Edward J. Kelly, III Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Gilbert H. Lamphere Management Yes For For CSX Corporation CSX 09-May-12 Elect Director John D. McPherson Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Timothy T. O'Toole Management Yes For For CSX Corporation CSX 09-May-12 Elect Director David M. Ratcliffe Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Donald J. Shepard Management Yes For For CSX Corporation CSX 09-May-12 Elect Director Michael J. Ward Management Yes For For CSX Corporation CSX 09-May-12 Elect Director J.C. Watts, Jr. Management Yes For For CSX Corporation CSX 09-May-12 Elect Director J. Steven Whisler Management Yes For For CSX Corporation CSX 09-May-12 Ratify Auditors Management Yes For For CSX Corporation CSX 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Leroy T. Barnes, Jr. Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Peter C.B. Bynoe Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Jeri B. Finard Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Edward Fraioli Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director James S. Kahan Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Pamela D.A. Reeve Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Howard L. Schrott Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Larraine D. Segil Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Mark Shapiro Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Myron A. Wick, III Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Elect Director Mary Agnes Wilderotter Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Frontier Communications Corporation FTR 35906A108 09-May-12 Require Independent Board Chairman Share Holder Yes For Against Frontier Communications Corporation FTR 35906A108 09-May-12 Amend Articles Regarding Arbitration of Shareholder Lawsuits Share Holder Yes Against For Frontier Communications Corporation FTR 35906A108 09-May-12 Ratify Auditors Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Jeffrey D. Benjamin Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Timothy J. Bernlohr Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Anna C. Catalano Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Alan S. Cooper Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director James W. Crownover Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Robert A. Dover Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Jonathan F. Foster Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director Craig A. Rogerson Management Yes For For Chemtura Corporation CHMT 10-May-12 Elect Director John K. Wulff Management Yes For For Chemtura Corporation CHMT 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Chemtura Corporation CHMT 10-May-12 Approve Qualified Employee Stock Purchase Plan Management Yes For For Chemtura Corporation CHMT 10-May-12 Ratify Auditors Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Katharine T. Bartlett Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Bruce L. Byrnes Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Nelda J. Connors Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Kristina M. Johnson Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director William H. Kucheman Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Ernest Mario Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director N.J. Nicholas, Jr. Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Pete M. Nicholas Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director Uwe E. Reinhardt Management Yes For For Boston Scientific Corporation BSX 08-May-12 Elect Director John E. Sununu Management Yes For For Boston Scientific Corporation BSX 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Boston Scientific Corporation BSX 08-May-12 Ratify Auditors Management Yes For For Boston Scientific Corporation BSX 08-May-12 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director Keith R. Coogan Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director Cecil H. Moore, Jr. Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director George E. Poston Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director Glenn R. Simmons Management Yes Withhold Against Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director Harold C. Simmons Management Yes Withhold Against Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director R. Gerald Turner Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Elect Director Steven L. Watson Management Yes Withhold Against Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Approve Director Stock Awards Plan Management Yes For For Kronos Worldwide, Inc. KRO 50105F105 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Alan M. Bennett Management Yes For For Halliburton Company HAL 16-May-12 Elect Director James R. Boyd Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Milton Carroll Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Nance K. Dicciani Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Murry S. Gerber Management Yes For For Halliburton Company HAL 16-May-12 Elect Director S. Malcolm Gillis Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Abdallah S. Jum'ah Management Yes For For Halliburton Company HAL 16-May-12 Elect Director David J. Lesar Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Robert A. Malone Management Yes For For Halliburton Company HAL 16-May-12 Elect Director J. Landis Martin Management Yes For For Halliburton Company HAL 16-May-12 Elect Director Debra L. Reed Management Yes For For Halliburton Company HAL 16-May-12 Ratify Auditors Management Yes For For Halliburton Company HAL 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Halliburton Company HAL 16-May-12 Amend Omnibus Stock Plan Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Clayton C. Daley, Jr. Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director John J. Ferriola Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Harvey B. Gantt Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Bernard L. Kasriel Management Yes For For Nucor Corporation NUE 10-May-12 Ratify Auditors Management Yes For For Nucor Corporation NUE 10-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Intel Corporation INTC 17-May-12 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 17-May-12 Elect Director Andy D. Bryant Management Yes For For Intel Corporation INTC 17-May-12 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 17-May-12 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 17-May-12 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 17-May-12 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 17-May-12 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 17-May-12 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 17-May-12 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 17-May-12 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 17-May-12 Ratify Auditors Management Yes For For Intel Corporation INTC 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Intel Corporation INTC 17-May-12 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Share Holder Yes Against For Steel Excel Inc. SXCL 17-May-12 Elect Director Jack L. Howard Management Yes Against Against Steel Excel Inc. SXCL 17-May-12 Elect Director Warren G. Lichtenstein Management Yes Against Against Steel Excel Inc. SXCL 17-May-12 Elect Director John Mutch Management Yes For For Steel Excel Inc. SXCL 17-May-12 Elect Director John J. Quicke Management Yes Against For Steel Excel Inc. SXCL 17-May-12 Elect Director Gary W. Ullman Management Yes For For Steel Excel Inc. SXCL 17-May-12 Elect Director Robert J. Valentine Management Yes For For Steel Excel Inc. SXCL 17-May-12 Reduce Authorized Common Stock Management Yes For For Steel Excel Inc. SXCL 17-May-12 Amend Securities Transfer Restrictions Management Yes For For Steel Excel Inc. SXCL 17-May-12 Adopt NOL Rights Plan (NOL Pill) Management Yes For For Steel Excel Inc. SXCL 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Steel Excel Inc. SXCL 17-May-12 Ratify Auditors Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Appropriation of the Available Earnings for Fiscal Year 2011 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Elect Glyn Barker as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Elect Vanessa C.L. Changas Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Elect Chad Deaton as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Reelect Edward R. Muller as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Reelect Tan Ek Kia as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Leslie A. Brun Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Thomas R. Cech Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Kenneth C. Frazier Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Thomas H. Glocer Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director William B. Harrison Jr. Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director C. Robert Kidder Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Rochelle B. Lazarus Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Carlos E. Represas Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Patricia F. Russo Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Craig B. Thompson Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Wendell P. Weeks Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Elect Director Peter C. Wendell Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Ratify Auditors Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Merck & Co., Inc. MRK 58933Y105 22-May-12 Amend Bylaws Call Special Meetings Share Holder Yes For Against Merck & Co., Inc. MRK 58933Y105 22-May-12 Report on Charitable and Political Contributions Share Holder Yes Against For NuVasive, Inc. NUVA 24-May-12 Elect Director Peter C. Farrell Management Yes For For NuVasive, Inc. NUVA 24-May-12 Elect Director Lesley H. Howe Management Yes For For NuVasive, Inc. NUVA 24-May-12 Elect Director Eileen M. More Management Yes For For NuVasive, Inc. NUVA 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against NuVasive, Inc. NUVA 24-May-12 Ratify Auditors Management Yes For For NuVasive, Inc. NUVA 24-May-12 Amend Omnibus Stock Plan Management Yes For For NuVasive, Inc. NUVA 24-May-12 Other Business Management Yes Against Against The Wendy's Company WEN 95058W100 24-May-12 Elect Director Nelson Peltz Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Peter W. May Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Emil J. Brolick Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Clive Chajet Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Edward P. Garden Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Janet Hill Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Joseph A. Levato Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director J. Randolph Lewis Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Peter H. Rothschild Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director David E. Schwab, II Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Roland C. Smith Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Raymond S. Troubh Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Elect Director Jack G. Wasserman Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Provide Right to Call Special Meeting Management Yes Against Against The Wendy's Company WEN 95058W100 24-May-12 Ratify Auditors Management Yes For For The Wendy's Company WEN 95058W100 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Raytheon Company RTN 31-May-12 Elect Director James E. Cartwright Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Vernon E. Clark Management Yes For For Raytheon Company RTN 31-May-12 Elect Director John M. Deutch Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Stephen J. Hadley Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Frederic M. Poses Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Michael C. Ruettgers Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Ronald L. Skates Management Yes For For Raytheon Company RTN 31-May-12 Elect Director William R. Spivey Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Linda G. Stuntz Management Yes Against Against Raytheon Company RTN 31-May-12 Elect Director William H. Swanson Management Yes For For Raytheon Company RTN 31-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Raytheon Company RTN 31-May-12 Ratify Auditors Management Yes For For Raytheon Company RTN 31-May-12 Stock Retention/Holding Period Share Holder Yes For Against Raytheon Company RTN 31-May-12 Submit SERP to Shareholder Vote Share Holder Yes For Against Raytheon Company RTN 31-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Vulcan Materials Company VMC 01-Jun-12 Elect Director Phillip W. Farmer Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director H. Allen Franklin Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director Richard T. O'Brien Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director Donald B. Rice Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Ratify Auditors Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Vulcan Materials Company VMC 01-Jun-12 Declassify the Board of Directors Share Holder Yes For Against Vulcan Materials Company VMC 01-Jun-12 Reduce Supermajority Vote Requirement Share Holder Yes For Against Vulcan Materials Company VMC 01-Jun-12 Elect Director Philip R. Lochner, Jr Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director Edward W. Moneypenny Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director Karen R. Osar Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Elect Director V. James Sardo Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Ratify Auditors Management Yes For For Vulcan Materials Company VMC 01-Jun-12 Require a Majority Vote for the Election of Directors Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Declassify the Board of Directors Share Holder Yes For For Vulcan Materials Company VMC 01-Jun-12 Reduce Supermajority Vote Requirement Share Holder Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director France A. Cordova Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Jere A. Drummond Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Thomas F. Frist, III Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director John J. Hamre Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Miriam E. John Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Anita K. Jones Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director John P. Jumper Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Harry M.J. Kraemer, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Lawrence C. Nussdorf Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director Edward J. Sanderson, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Elect Director A. Thomas Young Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Approve Merger Agreement Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Amend Omnibus Stock Plan Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Ratify Auditors Management Yes For For SAIC, Inc. SAI 78390X101 15-Jun-12 Provide Right to Act by Written Consent Share Holder Yes For Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Mark R. Baker Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Mark R. Baker Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Mark A. Bussard Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Mark A. Bussard Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director William C. Crowley Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director William C. Crowley Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Kevin R. Czinger Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Kevin R. Czinger Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Susan L. Healy Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Susan L. Healy Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Steven L. Mahurin Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Steven L. Mahurin Management Yes Withhold Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Karen M. Rose Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Karen M. Rose Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Bryant W. Scott Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Elect Director Bryant W. Scott Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Ratify Auditors Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Ratify Auditors Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Advisory Vote on Say on Pay Frequency Management Yes One Year Three Years- Against Orchard Supply Hardware Stores Corporation OSH 21-Jun-12 Advisory Vote on Say on Pay Frequency Management Yes One Year Three Years- Against Solutia Inc. SOA 29-Jun-12 Approve Merger Agreement Management Yes For For Solutia Inc. SOA 29-Jun-12 Advisory Vote on Golden Parachutes Management Yes For For Solutia Inc. SOA 29-Jun-12 Adjourn Meeting Management Yes For For Monteagle Informed Investor Growth Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voted Vote cast: For or Against Management: Perrigo Company PRGO 26-Oct-11 Elect Director Gary K. Kunkle, Jr. Management Yes For For Perrigo Company PRGO 26-Oct-11 Elect Director Herman Morris, Jr. Management Yes For For Perrigo Company PRGO 26-Oct-11 Elect Director Ben-Zion Zilberfarb Management Yes For For Perrigo Company PRGO 26-Oct-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Perrigo Company PRGO 26-Oct-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Perrigo Company PRGO 26-Oct-11 Ratify Auditors Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Gary P. Coughlan Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Mary B. Cranston Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Francisco Javier Fernandez-Carbajal Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Robert W. Matschullat Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Cathy E. Minehan Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Suzanne Nora Johnson Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director David J. Pang Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director Joseph W. Saunders Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director William S. Shanahan Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Elect Director John A. Swainson Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Amend Omnibus Stock Plan Management Yes For For Visa Inc. V 92826C839 31-Jan-12 Ratify Auditors Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Robert A. Kierlin Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Stephen M. Slaggie Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Michael M. Gostomski Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Willard D. Oberton Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Michael J. Dolan Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Reyne K. Wisecup Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Hugh L. Miller Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Michael J. Ancius Management Yes For For Fastenal Company FAST 17-Apr-12 Elect Director Scott A. Satterlee Management Yes For For Fastenal Company FAST 17-Apr-12 Ratify Auditors Management Yes For For Fastenal Company FAST 17-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Fastenal Company FAST 17-Apr-12 Amend Executive Incentive Bonus Plan Management Yes For For Fastenal Company FAST 17-Apr-12 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Douglas G. Duncan Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Francesca M. Edwardson Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Wayne Garrison Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Sharilyn S. Gasaway Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Gary C. George Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Bryan Hunt Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Coleman H. Peterson Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director John N. Roberts, III Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director James L. Robo Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director William J. Shea, Jr. Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Elect Director Kirk Thompson Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Amend Omnibus Stock Plan Management Yes For For J.B. Hunt Transport Services, Inc. JBHT 26-Apr-12 Ratify Auditors Management Yes For For Rackspace Hosting, Inc. RAX 02-May-12 Elect Director S. James Bishkin Management Yes For For Rackspace Hosting, Inc. RAX 02-May-12 Elect Director Fred Reichheld Management Yes For For Rackspace Hosting, Inc. RAX 02-May-12 Elect Director Mark P. Mellin Management Yes For For Rackspace Hosting, Inc. RAX 02-May-12 Ratify Auditors Management Yes For For Rackspace Hosting, Inc. RAX 02-May-12 Amend Omnibus Stock Plan Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director James F. Wright Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Johnston C. Adams Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Peter D. Bewley Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Jack C. Bingleman Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Richard W. Frost Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Cynthia T. Jamison Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director George MacKenzie Management Yes For For Tractor Supply Company TSCO 03-May-12 Elect Director Edna K. Morris Management Yes For For Tractor Supply Company TSCO 03-May-12 Ratify Auditors Management Yes For For Tractor Supply Company TSCO 03-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Leonard Bell Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Max Link Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director William R. Keller Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Joseph A. Madri Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Larry L. Mathis Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director R. Douglas Norby Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Alvin S. Parven Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Andreas Rummelt Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Elect Director Ann M. Veneman Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Ratify Auditors Management Yes For For Alexion Pharmaceuticals, Inc. ALXN 07-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director N. Thomas Linebarger Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director William I. Miller Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Alexis M. Herman Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Georgia R. Nelson Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Carl Ware Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Robert K. Herdman Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Robert J. Bernhard Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Franklin R. Chang Diaz Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Stephen B. Dobbs Management Yes For For Cummins Inc. CMI 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cummins Inc. CMI 08-May-12 Ratify Auditors Management Yes For For Cummins Inc. CMI 08-May-12 Approve Omnibus Stock Plan Management Yes For For Cummins Inc. CMI 08-May-12 Amend Nonqualified Employee Stock Purchase Plan Management Yes For For Cummins Inc. CMI 08-May-12 Provide Right to Call Special Meeting Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James R. Zarley Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director David S. Buzby Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director Martin T. Hart Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director Jeffrey F. Rayport Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James R. Peters Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director James A. Crouthamel Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Elect Director John Giuliani Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For ValueClick, Inc. VCLK 92046N102 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Don M. Bailey Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Mitchell J. Blutt Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Neal C. Bradsher Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Stephen C. Farrell Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Louis Silverman Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Virgil D. Thompson Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Elect Director Scott M. Whitcup Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 10-May-12 Ratify Auditors Management Yes For For Ross Stores, Inc. ROST 16-May-12 Elect Director Michael Balmuth Management Yes For For Ross Stores, Inc. ROST 16-May-12 Elect Director K. Gunnar Bjorklund Management Yes For For Ross Stores, Inc. ROST 16-May-12 Elect Director Sharon D. Garrett Management Yes For For Ross Stores, Inc. ROST 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ross Stores, Inc. ROST 16-May-12 Ratify Auditors Management Yes For For Ross Stores, Inc. ROST 16-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Pioneer Natural Resources Company PXD 17-May-12 Elect Director Thomas D. Arthur Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Elect Director Andrew F. Cates Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Elect Director Scott J. Reiman Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Elect Director Scott D. Sheffield Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Declassify the Board of Directors Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Ratify Auditors Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pioneer Natural Resources Company PXD 17-May-12 Require Independent Board Chairman Share Holder Yes Against For SolarWinds, Inc. SWI 83416B109 17-May-12 Elect Director Ellen F. Siminoff Management Yes For For SolarWinds, Inc. SWI 83416B109 17-May-12 Elect Director Lloyd G. Waterhouse Management Yes For For SolarWinds, Inc. SWI 83416B109 17-May-12 Ratify Auditors Management Yes For For SolarWinds, Inc. SWI 83416B109 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For SolarWinds, Inc. SWI 83416B109 17-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against The Home Depot, Inc. HD 17-May-12 Elect Director F. Duane Ackerman Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Francis S. Blake Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Ari Bousbib Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Gregory D. Brenneman Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director J. Frank Brown Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Albert P. Carey Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Armando Codina Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Bonnie G. Hill Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Karen L. Katen Management Yes For For The Home Depot, Inc. HD 17-May-12 Elect Director Ronald L. Sargent Management Yes For For The Home Depot, Inc. HD 17-May-12 Ratify Auditors Management Yes For For The Home Depot, Inc. HD 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Home Depot, Inc. HD 17-May-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For The Home Depot, Inc. HD 17-May-12 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Share Holder Yes Against For The Home Depot, Inc. HD 17-May-12 Prepare Employment Diversity Report Share Holder Yes For Against The Home Depot, Inc. HD 17-May-12 Amend Right to Act by Written Consent Share Holder Yes For Against The Home Depot, Inc. HD 17-May-12 Amend Bylaws Call Special Meetings Share Holder Yes For Against The Home Depot, Inc. HD 17-May-12 Report on Charitable Contributions Share Holder Yes Against For The Home Depot, Inc. HD 17-May-12 Adopt Storm Water Run-off Management Policy Share Holder Yes Against For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Charles G. Berg Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Carol J. Burt Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Alec Cunningham Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director David J. Gallitano Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director D. Robert Graham Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Kevin F. Hickey Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Christian P. Michalik Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Glenn D. Steele, Jr. Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director William L. Trubeck Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Elect Director Paul E. Weaver Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Ratify Auditors Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For WellCare Health Plans, Inc. WCG 94946T106 23-May-12 Report on Political Contributions Share Holder Yes For Against Select Comfort Corporation SCSS 81616X103 30-May-12 Elect Director Stephen L. Gulis, Jr. Management Yes For For Select Comfort Corporation SCSS 81616X103 30-May-12 Elect Director Brenda J. Lauderback Management Yes For For Select Comfort Corporation SCSS 81616X103 30-May-12 Elect Director Ervin R. Shames Management Yes For For Select Comfort Corporation SCSS 81616X103 30-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Select Comfort Corporation SCSS 81616X103 30-May-12 Ratify Auditors Management Yes For For Ulta Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 31-May-12 Elect Director Robert F. DiRomualdo Management Yes For For Ulta Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 31-May-12 Elect Director Catherine A. Halligan Management Yes For For Ulta Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 31-May-12 Elect Director Lorna E. Nagler Management Yes For For Ulta Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 31-May-12 Ratify Auditors Management Yes For For Ulta Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 31-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Jeffery H. Boyd Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Ralph M. Bahna Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Howard W. Barker, Jr. Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Jan L. Docter Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Jeffrey E. Epstein Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director James M. Guyette Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Nancy B. Peretsman Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Elect Director Craig W. Rydin Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Ratify Auditors Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For priceline.com Incorporated PCLN 07-Jun-12 Provide Right to Act by Written Consent Share Holder Yes For Against Monster Beverage Corporation MNST 08-Jun-12 Elect Director Rodney C. Sacks Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Hilton H. Schlosberg Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Norman C. Epstein Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Benjamin M. Polk Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Sydney Selati Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Harold C. Taber, Jr. Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Elect Director Mark S. Vidergauz Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Ratify Auditors Management Yes For For Monster Beverage Corporation MNST 08-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Continental Resources, Inc. CLR 14-Jun-12 Elect Director Ellis L. 'Lon' McCain Management Yes For For Continental Resources, Inc. CLR 14-Jun-12 Elect Director Mark E. Monroe Management Yes Withhold Against Continental Resources, Inc. CLR 14-Jun-12 Elect Director Edward T. Schafer Management Yes For For Continental Resources, Inc. CLR 14-Jun-12 Ratify Auditors Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Arnold S. Barron Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Macon F. Brock, Jr. Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Mary Anne Citrino Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director J. Douglas Perry Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Thomas A. Saunders, III Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Thomas E. Whiddon Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Elect Director Carl P. Zeithaml Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Dollar Tree, Inc. DLTR 14-Jun-12 Ratify Auditors Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Robert J. Hugin Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Richard W. Barker Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Michael D. Casey Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Carrie S. Cox Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Rodman L. Drake Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Michael A. Friedman Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Gilla Kaplan Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director James J. Loughlin Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Ernest Mario Management Yes For For Celgene Corporation CELG 13-Jun-12 Ratify Auditors Management Yes For For Celgene Corporation CELG 13-Jun-12 Amend Omnibus Stock Plan Management Yes For For Celgene Corporation CELG 13-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Celgene Corporation CELG 13-Jun-12 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Monteagle Select Value Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voted Vote cast: For or Against Management: Computer Sciences Corporation CSC 08-Aug-11 Elect Director Irving W. Bailey, II Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director David J. Barram Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Stephen L. Baum Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Erik Brynjolfsson Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Rodney F. Chase Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Judith R. Haberkorn Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Michael W. Laphen Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director F. Warren McFarlan Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Chong Sup Park Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Elect Director Thomas H. Patrick Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Computer Sciences Corporation CSC 08-Aug-11 Approve Omnibus Stock Plan Management Yes For For Computer Sciences Corporation CSC 08-Aug-11 Ratify Auditors Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Paul J. Brown Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director William C. Cobb Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Marvin R. Ellison Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Robert A. Gerard Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director David B. Lewis Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Victoria J. Reich Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Bruce C. Rohde Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Tom D. Seip Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director Christianna Wood Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Elect Director James F. Wright Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year H&R Block, Inc. HRB 14-Sep-11 Amend Deferred Compensation Plan Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Amend Omnibus Stock Plan Management Yes For For H&R Block, Inc. HRB 14-Sep-11 Ratify Auditors Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Howard L. Lance Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Thomas A. Dattilo Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Terry D. Growcock Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Lewis Hay, III Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Karen Katen Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Stephen P. Kaufman Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Leslie F. Kenne Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director David B. Rickard Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director James C. Stoffel Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Gregory T. Swienton Management Yes For For Harris Corporation HRS 28-Oct-11 Elect Director Hansel E. Tookes, II Management Yes For For Harris Corporation HRS 28-Oct-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Harris Corporation HRS 28-Oct-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Harris Corporation HRS 28-Oct-11 Ratify Auditors Management Yes For For Harris Corporation HRS 28-Oct-11 Require Independent Board Chairman Share Holder Yes For Against Microsoft Corporation MSFT 15-Nov-11 Elect Director Steven A. Ballmer Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Dina Dublon Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director William H. Gates, III Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Raymond V. Gilmartin Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Reed Hastings Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Maria M. Klawe Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director David F. Marquardt Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Charles H. Noski Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Helmut Panke Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Microsoft Corporation MSFT 15-Nov-11 Ratify Auditors Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Share Holder Yes Against For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Aart J. de Geus Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Stephen R. Forrest Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Thomas J. Iannotti Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Susan M. James Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Alexander A. Karsner Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Gerhard H. Parker Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Dennis D. Powell Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Willem P. Roelandts Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director James E. Rogers Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Michael R. Splinter Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Elect Director Robert H. Swan Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Amend Omnibus Stock Plan Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Amend Executive Incentive Bonus Plan Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Applied Materials, Inc. AMAT 06-Mar-12 Ratify Auditors Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Marc L. Andreessen Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Shumeet Banerji Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Rajiv L. Gupta Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director John H. Hammergren Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Raymond. J. Lane Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Ann M. Livermore Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director G. M. Reiner Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Patricia. F. Russo Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director G. Kennedy Thompson Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Margaret C. Whitman Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Elect Director Ralph. V. Whitworth Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Ratify Auditors Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Hewlett-Packard Company HPQ 21-Mar-12 Adopt Retention Ratio for Executives Share Holder Yes For Against Rowan Companies, Inc. RDC 16-Apr-12 Change State of Incorporation from Delaware to England Management Yes For For Rowan Companies, Inc. RDC 16-Apr-12 Amend Articles of Association Management Yes For For Rowan Companies, Inc. RDC 16-Apr-12 Declassify the Board of Directors Management Yes For For Rowan Companies, Inc. RDC 16-Apr-12 Adjourn Meeting Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Samuel R. Allen Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Gary T. Dicamillo Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Jeff M. Fettig Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Kathleen J. Hempel Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Michael F. Johnston Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director William T. Kerr Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director John D. Liu Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Harish Manwani Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Miles L. Marsh Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director William D. Perez Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Michael A. Todman Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Elect Director Michael D. White Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Ratify Auditors Management Yes For For Whirlpool Corporation WHR 17-Apr-12 Death Benefits/Golden Coffins Share Holder Yes For Against MetLife, Inc. MET 59156R108 24-Apr-12 Elect Director John M. Keane Management Yes For For MetLife, Inc. MET 59156R108 24-Apr-12 Elect Director Catherine R. Kinney Management Yes For For MetLife, Inc. MET 59156R108 24-Apr-12 Elect Director Hugh B. Price Management Yes For For MetLife, Inc. MET 59156R108 24-Apr-12 Elect Director Kenton J. Sicchitano Management Yes For For MetLife, Inc. MET 59156R108 24-Apr-12 Ratify Auditors Management Yes For For MetLife, Inc. MET 59156R108 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Howard E. Cox, Jr. Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director S.M. Datar Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Roch Doliveux Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Louise L. Francesconi Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Allan C. Golston Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Howard L. Lance Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director William U. Parfet Management Yes For For Stryker Corporation SYK 24-Apr-12 Elect Director Ronda E. Stryker Management Yes For For Stryker Corporation SYK 24-Apr-12 Ratify Auditors Management Yes For For Stryker Corporation SYK 24-Apr-12 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Stryker Corporation SYK 24-Apr-12 Amend Executive Incentive Bonus Plan Management Yes For For Stryker Corporation SYK 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against United States Steel Corporation X 24-Apr-12 Elect Director Frank J. Lucchino Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director Frank J. Lucchino Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director Seth E. Schofield Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director Seth E. Schofield Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director John P. Surma Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director John P. Surma Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director David S. Sutherland Management Yes For For United States Steel Corporation X 24-Apr-12 Elect Director David S. Sutherland Management Yes For For United States Steel Corporation X 24-Apr-12 Ratify Auditors Management Yes For For United States Steel Corporation X 24-Apr-12 Ratify Auditors Management Yes For For United States Steel Corporation X 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against United States Steel Corporation X 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against United States Steel Corporation X 24-Apr-12 Declassify the Board of Directors Share Holder Yes For Against United States Steel Corporation X 24-Apr-12 Declassify the Board of Directors Share Holder Yes For Against Wells Fargo & Company WFC 24-Apr-12 Elect Director John D. Baker, II Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Elaine L. Chao Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director John S. Chen Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Lloyd H. Dean Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Susan E. Engel Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Enrique Hernandez, Jr. Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Donald M. James Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Cynthia H. Milligan Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Nicholas G. Moore Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Federico F. Pena Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Philip J. Quigley Management Yes Against Against Wells Fargo & Company WFC 24-Apr-12 Elect Director Judith M. Runstad Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Stephen W. Sanger Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director John G. Stumpf Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Elect Director Susan G. Swenson Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Ratify Auditors Management Yes For For Wells Fargo & Company WFC 24-Apr-12 Require Independent Board Chairman Share Holder Yes For Against Wells Fargo & Company WFC 24-Apr-12 Provide for Cumulative Voting Share Holder Yes For Against Wells Fargo & Company WFC 24-Apr-12 Adopt Proxy Access Right Share Holder Yes For Against Wells Fargo & Company WFC 24-Apr-12 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Share Holder Yes Against For General Electric Company GE 25-Apr-12 Elect Director W. Geoffrey Beattie Management Yes For For General Electric Company GE 25-Apr-12 Elect Director James I. Cash, Jr. Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Ann M. Fudge Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Susan Hockfield Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Jeffrey R. Immelt Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Andrea Jung Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Alan G. Lafley Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Robert W. Lane Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Ralph S. Larsen Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Rochelle B. Lazarus Management Yes For For General Electric Company GE 25-Apr-12 Elect Director James J. Mulva Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Sam Nunn Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Roger S. Penske Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Robert J. Swieringa Management Yes For For General Electric Company GE 25-Apr-12 Elect Director James S. Tisch Management Yes For For General Electric Company GE 25-Apr-12 Elect Director Douglas A. Warner, III Management Yes For For General Electric Company GE 25-Apr-12 Ratify Auditors Management Yes For For General Electric Company GE 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For General Electric Company GE 25-Apr-12 Amend Omnibus Stock Plan Management Yes For For General Electric Company GE 25-Apr-12 Approve Material Terms of Senior Officer Performance Goals Management Yes For For General Electric Company GE 25-Apr-12 Provide for Cumulative Voting Share Holder Yes For Against General Electric Company GE 25-Apr-12 Phase Out Nuclear Activities Share Holder Yes Against For General Electric Company GE 25-Apr-12 Require Independent Board Chairman Share Holder Yes Against For General Electric Company GE 25-Apr-12 Provide Right to Act by Written Consent Share Holder Yes For Against Hudson City Bancorp, Inc. HCBK 25-Apr-12 Elect Director Denis J. Salamone Management Yes For For Hudson City Bancorp, Inc. HCBK 25-Apr-12 Elect Director Michael W. Azzara Management Yes For For Hudson City Bancorp, Inc. HCBK 25-Apr-12 Elect Director Victoria H. Bruni Management Yes For For Hudson City Bancorp, Inc. HCBK 25-Apr-12 Ratify Auditors Management Yes For For Hudson City Bancorp, Inc. HCBK 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Hudson City Bancorp, Inc. HCBK 25-Apr-12 Declassify the Board of Directors Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director John Seely Brown Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Stephanie A. Burns Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director John A. Canning, Jr. Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Richard T. Clark Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director James B. Flaws Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Gordon Gund Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Kurt M. Landgraf Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Deborah D. Rieman Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director H. Onno Ruding Management Yes For For Corning Incorporated GLW 26-Apr-12 Elect Director Mark S. Wrighton Management Yes For For Corning Incorporated GLW 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Corning Incorporated GLW 26-Apr-12 Ratify Auditors Management Yes For For Corning Incorporated GLW 26-Apr-12 Approve Omnibus Stock Plan Management Yes For For Corning Incorporated GLW 26-Apr-12 Reduce Supermajority Vote Requirement Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Nolan D. Archibald Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Rosalind G. Brewer Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director David B. Burritt Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director James O. Ellis, Jr. Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Thomas J. Falk Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Gwendolyn S. King Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director James M. Loy Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Douglas H. McCorkindale Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Joseph W. Ralston Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Anne Stevens Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Elect Director Robert J. Stevens Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Ratify Auditors Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Lockheed Martin Corporation LMT 26-Apr-12 Require Independent Board Chairman Share Holder Yes For Against Pfizer Inc. PFE 26-Apr-12 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director William H. Gray, III Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Helen H. Hobbs Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director John P. Mascotte Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Ian C. Read Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 26-Apr-12 Elect Director Marc Tessier-Lavigne Management Yes For For Pfizer Inc. PFE 26-Apr-12 Ratify Auditors Management Yes For For Pfizer Inc. PFE 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pfizer Inc. PFE 26-Apr-12 Publish Political Contributions Share Holder Yes Against Against Pfizer Inc. PFE 26-Apr-12 Provide Right to Act by Written Consent Share Holder Yes For Against Pfizer Inc. PFE 26-Apr-12 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Pfizer Inc. PFE 26-Apr-12 Non-Employee Director Compensation Share Holder Yes Against For Snap-on Incorporated SNA 26-Apr-12 Elect Director Karen L. Daniel Management Yes For For Snap-on Incorporated SNA 26-Apr-12 Elect Director Nathan J. Jones Management Yes For For Snap-on Incorporated SNA 26-Apr-12 Elect Director Henry W. Knueppel Management Yes For For Snap-on Incorporated SNA 26-Apr-12 Ratify Auditors Management Yes For For Snap-on Incorporated SNA 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Snap-on Incorporated SNA 26-Apr-12 Declassify the Board of Directors Share Holder Yes For Against AT&T Inc. T 00206R102 27-Apr-12 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect DirectorJames H. Blanchard Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect DirectorJaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Matthew K. Rose Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Elect Director Laura D'Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Ratification Of Appointment Of Independent Auditors. Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Provide Right to Act by Written Consent Management Yes For For AT&T Inc. T 00206R102 27-Apr-12 Report on Political Contributions Share Holder Yes For Against AT&T Inc. T 00206R102 27-Apr-12 Commit to Wireless Network Neutrality Share Holder Yes Against For AT&T Inc. T 00206R102 27-Apr-12 Require Independent Board Chairman Share Holder Yes For Against Gannett Co., Inc. GCI 01-May-12 Elect Director John E. Cody Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Howard D. Elias Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Arthur H. Harper Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director John Jeffry Louis Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Marjorie Magner Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Gracia C. Martore Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Scott K. McCune Management Yes Withhold Against Gannett Co., Inc. GCI 01-May-12 Elect Director Duncan M. McFarland Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Susan Ness Management Yes For For Gannett Co., Inc. GCI 01-May-12 Elect Director Neal Shapiro Management Yes For For Gannett Co., Inc. GCI 01-May-12 Ratify Auditors Management Yes For For Gannett Co., Inc. GCI 01-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Daniel P. Amos Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director John Shelby Amos, II Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Paul S. Amos, II Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Kriss Cloninger, III Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Elizabeth J. Hudson Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Douglas W. Johnson Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Robert B. Johnson Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Charles B. Knapp Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director E. Stephen Purdom Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Barbara K. Rimer Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Marvin R. Schuster Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Melvin T. Stith Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director David Gary Thompson Management Yes For For Aflac Incorporated AFL 07-May-12 Elect Director Takuro Yoshida Management Yes Against Against Aflac Incorporated AFL 07-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Aflac Incorporated AFL 07-May-12 Amend Omnibus Stock Plan Management Yes For For Aflac Incorporated AFL 07-May-12 Amend Executive Incentive Bonus Plan Management Yes For For Aflac Incorporated AFL 07-May-12 Ratify Auditors Management Yes For For Masco Corporation MAS 08-May-12 Elect Director Richard A. Manoogian Management Yes For For Masco Corporation MAS 08-May-12 Elect Director John C. Plant Management Yes For For Masco Corporation MAS 08-May-12 Elect Director Mary Ann Van Lokeren Management Yes For For Masco Corporation MAS 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Masco Corporation MAS 08-May-12 Ratify Auditors Management Yes For For Masco Corporation MAS 08-May-12 Declassify the Board of Directors Share Holder Yes For Against Masco Corporation MAS 08-May-12 Stock Retention/Holding Period Share Holder Yes For Against Newell Rubbermaid Inc. NWL 08-May-12 Elect Director Thomas E. Clarke Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Elect Director Elizabeth Cuthbert-Millett Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Elect Director Domenico De Sole Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Elect Director Steven J. Strobel Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Ratify Auditors Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Declassify the Board of Directors Management Yes For For Newell Rubbermaid Inc. NWL 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Thomas J. Baltimore, Jr. Management Yes Against Against Prudential Financial, Inc. PRU 08-May-12 Elect Director Gordon M. Bethune Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Gaston Caperton Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Gilbert F. Casellas Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director James G. Cullen Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director William H. Gray, III Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Mark B. Grier Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Constance J. Horner Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Martina Hund-Mejean Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Karl J. Krapek Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director Chrisitne A. Poon Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director John R. Strangfeld Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Elect Director James A. Unruh Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Ratify Auditors Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Eliminate Supermajority Voting Provisions Management Yes For For Prudential Financial, Inc. PRU 08-May-12 Require Independent Board Chairman Share Holder Yes Against For ConocoPhillips COP 20825C104 09-May-12 Elect Director Richard L. Armitage Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Richard H. Auchinleck Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director James E. Copeland, Jr. Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Kenneth M. Duberstein Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Ruth R. Harkin Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Ryan M. Lance Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Mohd H. Marican Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Harold W. McGraw, III Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director James J. Mulva Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Robert A. Niblock Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Harald J. Norvik Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director William K. Reilly Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Victoria J. Tschinkel Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director Kathryn C. Turner Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Elect Director William E. Wade, Jr. Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Ratify Auditors Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For ConocoPhillips COP 20825C104 09-May-12 Adopt Policy to Address Coastal Louisiana Environmental Impacts Share Holder Yes Against For ConocoPhillips COP 20825C104 09-May-12 Report on Accident Risk Reduction Efforts Share Holder Yes Against For ConocoPhillips COP 20825C104 09-May-12 Report on Lobbying Payments and Policy Share Holder Yes For Against ConocoPhillips COP 20825C104 09-May-12 Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against ConocoPhillips COP 20825C104 09-May-12 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Yes For Against Bank of America Corporation BAC 09-May-12 Prohibit Political Contributions Share Holder Yes Against For Bank of America Corporation BAC 09-May-12 Elect Director Mukesh D. Ambani Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Susan S. Bies Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Frank P. Bramble, Sr. Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Virgis W. Colbert Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles K. Gifford Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles O. Holliday, Jr. Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Monica C. Lozano Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Thomas J. May Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Brian T. Moynihan Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Donald E. Powell Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles O. Rossotti Management Yes Against Against Bank of America Corporation BAC 09-May-12 Elect Director Robert W. Scully Management Yes For For Bank of America Corporation BAC 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bank of America Corporation BAC 09-May-12 Ratify Auditors Management Yes For For Bank of America Corporation BAC 09-May-12 Disclose Prior Government Service Share Holder Yes Against For Bank of America Corporation BAC 09-May-12 Report on Lobbying Payments and Policy Share Holder Yes For Against Bank of America Corporation BAC 09-May-12 Stock Retention/Holding Period Share Holder Yes For Against Bank of America Corporation BAC 09-May-12 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Share Holder Yes Against For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Elaine D. Rosen Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Howard L. Carver Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Juan N. Cento Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Elyse Douglas Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Lawrence V. Jackson Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director David B. Kelso Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Charles J. Koch Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect DirectorH. Carroll Mackin Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Robert B. Pollock Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Paul J. Reilly Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Elect Director Robert W. Stein Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Ratify Auditors Management Yes For For Assurant, Inc. AIZ 04621X108 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director C. David Brown, II Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director David W. Dorman Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Anne M. Finucane Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Kristen Gibney Williams Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Marian L. Heard Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Larry J. Merlo Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Jean-Pierre Millon Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director C.A. Lance Piccolo Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Richard J. Swift Management Yes For For CVS Caremark Corporation CVS 10-May-12 Elect Director Tony L. White Management Yes For For CVS Caremark Corporation CVS 10-May-12 Ratify Auditors Management Yes For For CVS Caremark Corporation CVS 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CVS Caremark Corporation CVS 10-May-12 Provide Right to Act by Written Consent Management Yes For For CVS Caremark Corporation CVS 10-May-12 Report on Political Contributions Share Holder Yes For Against Gilead Sciences, Inc. GILD 10-May-12 Elect Director John F. Cogan Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Etienne F. Davignon Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director James M. Denny Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Carla A. Hills Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Kevin E. Lofton Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director John W. Madigan Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director John C. Martin Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Gordon E. Moore Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Nicholas G. Moore Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Richard J. Whitley Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Gayle E. Wilson Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Elect Director Per Wold-Olsen Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Ratify Auditors Management Yes For For Gilead Sciences, Inc. GILD 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Gilead Sciences, Inc. GILD 10-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Gilead Sciences, Inc. GILD 10-May-12 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Share Holder Yes For Against Kohl's Corporation KSS 10-May-12 Elect Director Peter Boneparth Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Steven A. Burd Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director John F. Herma Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Dale E. Jones Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director William S. Kellogg Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Kevin Mansell Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director John E. Schlifske Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Frank V. Sica Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Peter M. Sommerhauser Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Stephanie A. Streeter Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Nina G. Vaca Management Yes For For Kohl's Corporation KSS 10-May-12 Elect Director Stephen E. Watson Management Yes For For Kohl's Corporation KSS 10-May-12 Ratify Auditors Management Yes For For Kohl's Corporation KSS 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Kohl's Corporation KSS 10-May-12 Adopt Policy on Ending Use of Animal Fur in Products Share Holder Yes Against For Kohl's Corporation KSS 10-May-12 Adopt Policy on Succession Planning Share Holder Yes For Against Kohl's Corporation KSS 10-May-12 Stock Retention/Holding Period Share Holder Yes For Against Norfolk Southern Corporation NSC 10-May-12 Elect Director Gerald L. Baliles Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Erskine B. Bowles Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Robert A. Bradway Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Wesley G. Bush Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Daniel A. Carp Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Karen N. Horn Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Steven F. Leer Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Michael D. Lockhart Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director Charles W. Moorman, IV Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Elect Director J. Paul Reason Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Ratify Auditors Management Yes For For Norfolk Southern Corporation NSC 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Clayton C. Daley, Jr. Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director John J. Ferriola Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Harvey B. Gantt Management Yes For For Nucor Corporation NUE 10-May-12 Elect Director Bernard L. Kasriel Management Yes For For Nucor Corporation NUE 10-May-12 Ratify Auditors Management Yes For For Nucor Corporation NUE 10-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against The Dow Chemical Company DOW 10-May-12 Elect Director Arnold A. Allemang Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Jacqueline K. Barton Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director James A. Bell Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Jeff M. Fettig Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director John B. Hess Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Andrew N. Liveris Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Paul Polman Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Dennis H. Reilley Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director James M. Ringler Management Yes For For The Dow Chemical Company DOW 10-May-12 Elect Director Ruth G. Shaw Management Yes For For The Dow Chemical Company DOW 10-May-12 Ratify Auditors Management Yes For For The Dow Chemical Company DOW 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Dow Chemical Company DOW 10-May-12 Approve Omnibus Stock Plan Management Yes For For The Dow Chemical Company DOW 10-May-12 Approve Nonqualified Employee Stock Purchase Plan Management Yes For For The Dow Chemical Company DOW 10-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against The Dow Chemical Company DOW 10-May-12 Require Independent Board Chairman Share Holder Yes Against For The Washington Post Company WPO 10-May-12 Elect Director Christopher C. Davis Management Yes For For The Washington Post Company WPO 10-May-12 Elect Director Anne M. Mulcahy Management Yes Withhold Against The Washington Post Company WPO 10-May-12 Elect Director Larry D. Thompson Management Yes Withhold Against The Washington Post Company WPO 10-May-12 Approve Omnibus Stock Plan Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Paul T. Addison Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Anthony J. Alexander Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Michael J. Anderson Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Carol A. Cartwright Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director William T. Cottle Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Robert B. Heisler, Jr. Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect DirectorJulia L. Johnson Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect DirectorTed J. Kleisner Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Donald T. Misheff Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Ernest J. Novak, Jr. Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Christopher D. Pappas Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Catherine A. Rein Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director George M. Smart Management Yes For For FirstEnergy Corp. FE 15-May-12 Elect Director Wes M. Taylor Management Yes For For FirstEnergy Corp. FE 15-May-12 Ratify Auditors Management Yes For For FirstEnergy Corp. FE 15-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against FirstEnergy Corp. FE 15-May-12 Amend Omnibus Stock Plan Management Yes For For FirstEnergy Corp. FE 15-May-12 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Share Holder Yes For Against FirstEnergy Corp. FE 15-May-12 Report on Plans to Reduce Coal-Related Costs and Risks Share Holder Yes Against For FirstEnergy Corp. FE 15-May-12 Reduce Supermajority Vote Requirement Share Holder Yes For Against Morgan Stanley MS 15-May-12 Elect Director Roy J. Bostock Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Erskine B. Bowles Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Howard J. Davies Management Yes For For Morgan Stanley MS 15-May-12 Elect Director James P. Gorman Management Yes For For Morgan Stanley MS 15-May-12 Elect Director C. Robert Kidder Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Klaus Kleinfeld Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Donald T. Nicolaisen Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Hutham S. Olayan Management Yes For For Morgan Stanley MS 15-May-12 Elect Director James W. Owens Management Yes For For Morgan Stanley MS 15-May-12 Elect Director O. Griffith Sexton Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Ryosuke Tamakoshi Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Masaaki Tanaka Management Yes For For Morgan Stanley MS 15-May-12 Elect Director Laura D. Tyson Management Yes For For Morgan Stanley MS 15-May-12 Ratify Auditors Management Yes For For Morgan Stanley MS 15-May-12 Amend Omnibus Stock Plan Management Yes Against Against Morgan Stanley MS 15-May-12 Amend Non-Employee Director RestrictedStock Plan Management Yes For For Morgan Stanley MS 15-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Robert R. Bennett Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Gordon M. Bethune Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Larry C. Glasscock Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director James H. Hance, Jr. Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Daniel R. Hesse Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director V. Janet Hill Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Frank Ianna Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Sven-Christer Nilsson Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director William R. Nuti Management Yes For For Sprint Nextel Corporation S 15-May-12 Elect Director Rodney O'Neal Management Yes For For Sprint Nextel Corporation S 15-May-12 Ratify Auditors Management Yes For For Sprint Nextel Corporation S 15-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sprint Nextel Corporation S 15-May-12 Amend Articles of Incorporation to Opt-out of the Business Combination Statute Management Yes For For Sprint Nextel Corporation S 15-May-12 Amend Articles of Incorporation to Eliminate Business Combination Provision Management Yes For For Sprint Nextel Corporation S 15-May-12 Amend Omnibus Stock Plan Management Yes For For Sprint Nextel Corporation S 15-May-12 Adopt Policy on Bonus Banking Share Holder Yes For Against Sprint Nextel Corporation S 15-May-12 Report on Political Contributions Share Holder Yes For Against Sprint Nextel Corporation S 15-May-12 Commit to Wireless Network Neutrality Share Holder Yes Against For Dean Foods Company DF 16-May-12 Elect Director Janet Hill Management Yes For For Dean Foods Company DF 16-May-12 Elect Director J. Wayne Mailloux Management Yes For For Dean Foods Company DF 16-May-12 Elect Director Hector M. Nevares Management Yes For For Dean Foods Company DF 16-May-12 Elect Director Doreen A. Wright Management Yes For For Dean Foods Company DF 16-May-12 Amend Omnibus Stock Plan Management Yes For For Dean Foods Company DF 16-May-12 Declassify the Board of Directors Management Yes For For Dean Foods Company DF 16-May-12 Provide Directors May Be Removed with or without Cause Management Yes For For Dean Foods Company DF 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Dean Foods Company DF 16-May-12 Ratify Auditors Management Yes For For Dean Foods Company DF 16-May-12 Require Independent Board Chairman Share Holder Yes For Against Dean Foods Company DF 16-May-12 Pro-rata Vesting of Equity Plans Share Holder Yes For Against Dean Foods Company DF 16-May-12 Stock Retention/Holding Period Share Holder Yes For Against WellPoint, Inc. WLP 94973V107 16-May-12 Elect Director Lenox D. Baker, Jr. Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Elect Director Susan B. Bayh Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Elect Director Julie A. Hill Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Elect Director Ramiro G. Peru Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Ratify Auditors Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For WellPoint, Inc. WLP 94973V107 16-May-12 Report on Political Contributions Share Holder Yes Against For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director Steven W. Alesio Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director William H. Bolinder Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director Michael D. Fraizer Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director Nancy J. Karch Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director Christine B. Mead Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director Thomas E. Moloney Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director James A. Parke Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Elect Director James S. Riepe Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Approve Omnibus Stock Plan Management Yes For For Genworth Financial, Inc. GNW 37247D106 17-May-12 Ratify Auditors Management Yes For For KeyCorp KEY 17-May-12 Elect Director Edward P. Campbell Management Yes For For KeyCorp KEY 17-May-12 Elect Director Joseph A. Carrabba Management Yes For For KeyCorp KEY 17-May-12 Elect Director Charles P. Cooley Management Yes For For KeyCorp KEY 17-May-12 Elect Director Alexander M. Cutler Management Yes For For KeyCorp KEY 17-May-12 Elect Director H. James Dallas Management Yes For For KeyCorp KEY 17-May-12 Elect Director Elizabeth R. Gile Management Yes For For KeyCorp KEY 17-May-12 Elect Director Ruth Ann M. Gillis Management Yes For For KeyCorp KEY 17-May-12 Elect Director William G. Gisel, Jr. Management Yes For For KeyCorp KEY 17-May-12 Elect Director Richard J. Hipple Management Yes For For KeyCorp KEY 17-May-12 Elect Director Kristen L. Manos Management Yes For For KeyCorp KEY 17-May-12 Elect Director Beth E. Mooney Management Yes For For KeyCorp KEY 17-May-12 Elect Director Bill R. Sanford Management Yes For For KeyCorp KEY 17-May-12 Elect Director Barbara R. Snyder Management Yes For For KeyCorp KEY 17-May-12 Elect Director Thomas C. Stevens Management Yes For For KeyCorp KEY 17-May-12 Ratify Auditors Management Yes For For KeyCorp KEY 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For KeyCorp KEY 17-May-12 Require Independent Board Chairman Share Holder Yes For Against R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Thomas J. Quinlan, III Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Thomas J. Quinlan, III Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Stephen M. Wolf Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Stephen M. Wolf Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Susan M. Cameron Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Susan M. Cameron Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Lee A. Chaden Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Lee A. Chaden Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Richard L. Crandall Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Richard L. Crandall Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Judith H. Hamilton Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Judith H. Hamilton Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Thomas S. Johnson Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Thomas S. Johnson Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director John C. Pope Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director John C. Pope Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Michael T. Riordan Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Michael T. Riordan Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Oliver R. Sockwell Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Elect Director Oliver R. Sockwell Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Approve Omnibus Stock Plan Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Approve Omnibus Stock Plan Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Ratify Auditors Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Ratify Auditors Management Yes For For R. R. Donnelley & Sons Company RRD 17-May-12 Prepare Sustainability Report Share Holder Yes For Against R. R. Donnelley & Sons Company RRD 17-May-12 Prepare Sustainability Report Share Holder Yes For Against RadioShack Corporation RSH 17-May-12 Elect Director Robert E. Abernathy Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Robert E. Abernathy Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Frank J. Belatti Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Frank J. Belatti Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Julie A. Dobson Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Julie A. Dobson Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Daniel R. Feehan Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Daniel R. Feehan Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director James F. Gooch Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director James F. Gooch Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director H. Eugene Lockhart Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director H. Eugene Lockhart Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Jack L. Messman Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Jack L. Messman Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Thomas G. Plaskett Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Thomas G. Plaskett Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Edwina D. Woodbury Management Yes For For RadioShack Corporation RSH 17-May-12 Elect Director Edwina D. Woodbury Management Yes For For RadioShack Corporation RSH 17-May-12 Ratify Auditors Management Yes For For RadioShack Corporation RSH 17-May-12 Ratify Auditors Management Yes For For RadioShack Corporation RSH 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For RadioShack Corporation RSH 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Keith R. Coogan Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Glenn R. Simmons Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Harold C. Simmons Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Thomas P. Stafford Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Steven L. Watson Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Terry N. Worrell Management Yes For For Titanium Metals Corporation TIE 17-May-12 Elect Director Paul J. Zucconi Management Yes For For Titanium Metals Corporation TIE 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director James S. Tisch Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Lawrence R. Dickerson Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director John R. Bolton Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Charles L. Fabrikant Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Paul G. Gaffney, II Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Edward Grebow Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Herbert C. Hofmann Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Clifford M. Sobel Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Andrew H. Tisch Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Elect Director Raymond S. Troubh Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Ratify Auditors Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 22-May-12 Amend Executive Incentive Bonus Plan Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director F. Duane Ackerman Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Robert D. Beyer Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director W. James Farrell Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Jack M. Greenberg Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Ronald T. LeMay Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Andrea Redmond Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director H. John Riley, Jr. Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director John W. Rowe Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Joshua I. Smith Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Judith A. Sprieser Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Mary Alice Taylor Management Yes For For The Allstate Corporation ALL 22-May-12 Elect Director Thomas J. Wilson Management Yes For For The Allstate Corporation ALL 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Allstate Corporation ALL 22-May-12 Provide Right to Act by Written Consent Management Yes For For The Allstate Corporation ALL 22-May-12 Provide Right to Call Special Meeting Management Yes For For The Allstate Corporation ALL 22-May-12 Ratify Auditors Management Yes For For The Allstate Corporation ALL 22-May-12 Report on Political Contributions Share Holder Yes Against For First Solar, Inc. FSLR 23-May-12 Elect Director Michael J. Ahearn Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Michael J. Ahearn Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Richard D. Chapman Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Richard D. Chapman Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director George A. Hambro Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director George A. Hambro Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Craig Kennedy Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Craig Kennedy Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director James F. Nolan Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director James F. Nolan Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director William J. Post Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director William J. Post Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director J. Thomas Presby Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director J. Thomas Presby Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Paul H. Stebbins Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Paul H. Stebbins Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Michael Sweeney Management Yes For For First Solar, Inc. FSLR 23-May-12 Elect Director Michael Sweeney Management Yes For For First Solar, Inc. FSLR 23-May-12 Ratify Auditors Management Yes For For First Solar, Inc. FSLR 23-May-12 Ratify Auditors Management Yes For For First Solar, Inc. FSLR 23-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against First Solar, Inc. FSLR 23-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against First Solar, Inc. FSLR 23-May-12 Adopt Policy and Report on Board Diversity Share Holder Yes For Against First Solar, Inc. FSLR 23-May-12 Adopt Policy and Report on Board Diversity Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Lloyd C. Blankfein Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director M. Michele Burns Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Gary D. Cohn Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Claes Dahlback Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Stephen Friedman Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director William W. George Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director James A. Johnson Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Lakshmi N. Mittal Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director James J. Schiro Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Elect Director Debora L. Spar Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Ratify Auditors Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Provide for Cumulative Voting Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Stock Retention/Holding Period Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 24-May-12 Report on Lobbying Payments and Policy Share Holder Yes Against For Xerox Corporation XRX 24-May-12 Elect Director Glenn A. Britt Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Ursula M. Burns Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Richard J. Harrington Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director William Curt Hunter Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Robert J. Keegan Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Robert A. McDonald Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Charles Prince Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Ann N. Reese Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Sara Martinez Tucker Management Yes For For Xerox Corporation XRX 24-May-12 Elect Director Mary Agnes Wilderotter Management Yes For For Xerox Corporation XRX 24-May-12 Ratify Auditors Management Yes For For Xerox Corporation XRX 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Xerox Corporation XRX 24-May-12 Amend Omnibus Stock Plan Management Yes For For MEMC Electronic Materials, Inc. WFR 25-May-12 Elect Director Robert J. Boehlke Management Yes Against Against MEMC Electronic Materials, Inc. WFR 25-May-12 Elect Director Emmanuel T. Hernandez Management Yes Against Against MEMC Electronic Materials, Inc. WFR 25-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For MEMC Electronic Materials, Inc. WFR 25-May-12 Ratify Auditors Management Yes For For MEMC Electronic Materials, Inc. WFR 25-May-12 Approve Repricing of Options Management Yes For For MEMC Electronic Materials, Inc. WFR 25-May-12 Declassify the Board of Directors Share Holder Yes For Against Raytheon Company RTN 31-May-12 Elect Director James E. Cartwright Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Vernon E. Clark Management Yes For For Raytheon Company RTN 31-May-12 Elect Director John M. Deutch Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Stephen J. Hadley Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Frederic M. Poses Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Michael C. Ruettgers Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Ronald L. Skates Management Yes For For Raytheon Company RTN 31-May-12 Elect Director William R. Spivey Management Yes For For Raytheon Company RTN 31-May-12 Elect Director Linda G. Stuntz Management Yes Against Against Raytheon Company RTN 31-May-12 Elect Director William H. Swanson Management Yes For For Raytheon Company RTN 31-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Raytheon Company RTN 31-May-12 Ratify Auditors Management Yes For For Raytheon Company RTN 31-May-12 Stock Retention/Holding Period Share Holder Yes For Against Raytheon Company RTN 31-May-12 Submit SERP to Shareholder Vote Share Holder Yes For Against Raytheon Company RTN 31-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director James W. Breyer Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director M. Michele Burns Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Douglas N. Daft Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Michael T. Duke Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Marissa A. Mayer Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Steven S. Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director H. Lee Scott, Jr. Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Arne M. Sorenson Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director S. Robson Walton Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Christopher J. Williams Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Linda S. Wolf Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Report on Political Contributions Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Request Director Nominee withPatient Safety and Healthcare Quality Experience Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 01-Jun-12 Performance-Based Equity Awards Share Holder Yes For Against CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director Dennis H. Chookaszian Management Yes Withhold Against CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director Larry G. Gerdes Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director Daniel R. Glickman Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director James E. Oliff Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director Edemir Pinto Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director Alex J. Pollock Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Elect Director William R. Shepard Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Ratify Auditors Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Declassify the Board of Directors Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Amend Omnibus Stock Plan Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For CME Group Inc. CME 12572Q105 13-Jun-12 Proxy Access Share Holder Yes For Against GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Daniel A. DeMatteo Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Daniel A. DeMatteo Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Shane S. Kim Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Shane S. Kim Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director J. Paul Raines Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director J. Paul Raines Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Kathy Vrabeck Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Elect Director Kathy Vrabeck Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Ratify Auditors Management Yes For For GameStop Corp. GME 36467W109 19-Jun-12 Ratify Auditors Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Elect Director Lisa M. Caputo Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Elect Director Kathy J. Higgins Victor Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Elect Director Gerard R. Vittecoq Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Ratify Auditors Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Best Buy Co., Inc. BBY 21-Jun-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For Best Buy Co., Inc. BBY 21-Jun-12 Declassify the Board of Directors Share Holder Yes For For Monteagle Quality Growth Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voted Vote cast: For or Against Management: Precision Castparts Corp. PCP 16-Aug-11 Elect Director Don R. Graber Management Yes For For Precision Castparts Corp. PCP 16-Aug-11 Elect Director Lester L. Lyles Management Yes For For Precision Castparts Corp. PCP 16-Aug-11 Elect Director Timothy A. Wicks Management Yes For For Precision Castparts Corp. PCP 16-Aug-11 Ratify Auditors Management Yes For For Precision Castparts Corp. PCP 16-Aug-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Precision Castparts Corp. PCP 16-Aug-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Microchip Technology Incorporated MCHP 19-Aug-11 Elect Director Steve Sanghi Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Elect Director Albert J. Hugo-Martinez Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Elect Director L.b. Day Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Elect Director Matthew W. Chapman Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Elect Director Wade F. Meyercord Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Amend Executive Incentive Bonus Plan Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Ratify Auditors Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Microchip Technology Incorporated MCHP 19-Aug-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Three Years -Against NIKE, Inc. NKE 19-Sep-11 Elect Director Alan B. Graf, Jr. Management Yes For For NIKE, Inc. NKE 19-Sep-11 Elect Director John C. Lechleiter Management Yes For For NIKE, Inc. NKE 19-Sep-11 Elect Director Phyllis M. Wise Management Yes Withhold Against NIKE, Inc. NKE 19-Sep-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For NIKE, Inc. NKE 19-Sep-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year NIKE, Inc. NKE 19-Sep-11 Ratify Auditors Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director James L. Barksdale Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director John A. Edwardson Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Shirley Ann Jackson Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Steven R. Loranger Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Gary W. Loveman Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director R. Brad Martin Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Joshua Cooper Ramo Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Susan C. Schwab Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Frederick W. Smith Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Joshua I. Smith Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director David P. Steiner Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Elect Director Paul S. Walsh Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Provide Right to Call Special Meeting Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Ratify Auditors Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For FedEx Corporation FDX 31428X106 26-Sep-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year FedEx Corporation FDX 31428X106 26-Sep-11 Require Independent Board Chairman Share Holder Yes For Against FedEx Corporation FDX 31428X106 26-Sep-11 Stock Retention/Holding Period Share Holder Yes For Against FedEx Corporation FDX 31428X106 26-Sep-11 Report on Political Contributions Share Holder Yes For Against The Procter & Gamble Company PG 11-Oct-11 Elect Director Angela F. Braly Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Kenneth I. Chenault Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Scott D. Cook Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Susan Desmond-Hellmann Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Robert A. McDonald Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director W. James McNerney, Jr. Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Johnathan A. Rodgers Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Margaret C. Whitman Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Mary Agnes Wilderotter Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Patricia A. Woertz Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Elect Director Ernesto Zedillo Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Ratify Auditors Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year The Procter & Gamble Company PG 11-Oct-11 Amend Articles of Incorporation Management Yes For For The Procter & Gamble Company PG 11-Oct-11 Provide for Cumulative Voting Share Holder Yes For Against The Procter & Gamble Company PG 11-Oct-11 Phase Out Use of Laboratory Animals in Pet Food Product Testing Share Holder Yes Against For The Procter & Gamble Company PG 11-Oct-11 Report on Political Contributions and Provide Advisory Vote Share Holder Yes Against For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Jeffrey S. Berg Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director H. Raymond Bingham Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Michael J. Boskin Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Safra A. Catz Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Bruce R. Chizen Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director George H. Conrades Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Lawrence J. Ellison Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Hector Garcia-Molina Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Jeffrey O. Henley Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Mark V. Hurd Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Elect Director Donald L. Lucas Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Director Naomi O. Seligman Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Oracle Corporation ORCL 68389X105 12-Oct-11 Advisory Vote on Say on Pay Frequency Management Yes One Year None- Against Oracle Corporation ORCL 68389X105 12-Oct-11 Ratify Auditors Management Yes For For Oracle Corporation ORCL 68389X105 12-Oct-11 Stock Retention/Holding Period Share Holder Yes For Against The Estee Lauder Companies Inc. EL 11-Nov-11 Elect Director Charlene Barshefsky Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Elect Director Wei Sun Christianson Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Elect Director Fabrizio Freda Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Elect Director Jane Lauder Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Elect Director Leonard A. Lauder Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Estee Lauder Companies Inc. EL 11-Nov-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year The Estee Lauder Companies Inc. EL 11-Nov-11 Ratify Auditors Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Steven A. Ballmer Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Dina Dublon Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director William H. Gates, III Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Raymond V. Gilmartin Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Reed Hastings Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Maria M. Klawe Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director David F. Marquardt Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Charles H. Noski Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Elect Director Helmut Panke Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year Microsoft Corporation MSFT 15-Nov-11 Ratify Auditors Management Yes For For Microsoft Corporation MSFT 15-Nov-11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Share Holder Yes Against For American Tower Corporation AMT 29-Nov-11 Approve Reorganization Plan Management Yes For For American Tower Corporation AMT 29-Nov-11 Adjourn Meeting Management Yes For For Express Scripts, Inc. ESRX 21-Dec-11 Approve Merger Agreement Management Yes For For Express Scripts, Inc. ESRX 21-Dec-11 Adjourn Meeting Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director William V. Campbell Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Timothy D. Cook Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Millard S. Drexler Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Al Gore Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Robert A. Iger Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Andrea Jung Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Arthur D. Levinson Management Yes For For Apple Inc. AAPL 23-Feb-12 Elect Director Ronald D. Sugar Management Yes For For Apple Inc. AAPL 23-Feb-12 Ratify Auditors Management Yes For For Apple Inc. AAPL 23-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Apple Inc. AAPL 23-Feb-12 Prepare Conflict of Interest Report Share Holder Yes Against For Apple Inc. AAPL 23-Feb-12 Advisory Vote to Ratify Directors' Compensation Share Holder Yes Against For Apple Inc. AAPL 23-Feb-12 Report on Political Contributions Share Holder Yes Against For Apple Inc. AAPL 23-Feb-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Barbara T. Alexander Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Stephen M. Bennett Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Donald G. Cruickshank Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Raymond V. Dittamore Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Thomas W. Horton Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Paul E. Jacobs Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Robert E. Kahn Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Sherry Lansing Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Duane A. Nelles Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Francisco Ros Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Brent Scowcroft Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Elect Director Marc I. Stern Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Ratify Auditors Management Yes For For QUALCOMM Incorporated QCOM 06-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against QUALCOMM Incorporated QCOM 06-Mar-12 Eliminate Provision Relating to Plurality Voting for the Election of Directors Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director John Elstrott Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Gabrielle Greene Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Shahid (Hass) Hassan Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Stephanie Kugelman Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director John Mackey Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Walter Robb Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Jonathan Seiffer Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Morris (Mo) Siegel Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Jonathan Sokoloff Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director Ralph Sorenson Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Elect Director W. (Kip) Tindell, III Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Ratify Auditors Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Increase Authorized Common Stock Management Yes For For Whole Foods Market, Inc. WFM 09-Mar-12 Amend Articles/Bylaws/Charter Removal of Directors Share Holder Yes For Against Whole Foods Market, Inc. WFM 09-Mar-12 Require Independent Board Chairman Share Holder Yes For Against The Walt Disney Company DIS 13-Mar-12 Elect Director Susan E. Arnold Management Yes For For The Walt Disney Company DIS 13-Mar-12 Elect Director John S. Chen Management Yes For For The Walt Disney Company DIS 13-Mar-12 Elect Director Judith L. Estrin Management Yes Against Against The Walt Disney Company DIS 13-Mar-12 Elect Director Robert A. Iger Management Yes For For The Walt Disney Company DIS 13-Mar-12 Elect Director Fred H. Langhammer Management Yes For For The Walt Disney Company DIS 13-Mar-12 Elect Director Aylwin B. Lewis Management Yes Against Against The Walt Disney Company DIS 13-Mar-12 Elect Director Monica C. Lozano Management Yes For For The Walt Disney Company DIS 13-Mar-12 Elect Director Robert W. Matschullat Management Yes Against Against The Walt Disney Company DIS 13-Mar-12 Elect Director Sheryl Sandberg Management Yes Against Against The Walt Disney Company DIS 13-Mar-12 Elect Director Orin C. Smith Management Yes For For The Walt Disney Company DIS 13-Mar-12 Ratify Auditors Management Yes For For The Walt Disney Company DIS 13-Mar-12 Amend Omnibus Stock Plan Management Yes For For The Walt Disney Company DIS 13-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Schlumberger Limited SLB 11-Apr-12 Elect Director Peter L.S. Currie Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Tony Isaac Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director K. Vaman Kamath Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Paal Kibsgaard Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Nikolay Kudryavtsev Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Adrian Lajous Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Michael E. Marks Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Elizabeth Moler Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Lubna S. Olayan Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Leo Rafael Reif Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Tore I. Sandvold Management Yes For For Schlumberger Limited SLB 11-Apr-12 Elect Director Henri Seydoux Management Yes For For Schlumberger Limited SLB 11-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Schlumberger Limited SLB 11-Apr-12 Adopt and Approve Financials and Dividends Management Yes For For Schlumberger Limited SLB 11-Apr-12 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Schlumberger Limited SLB 11-Apr-12 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Louis R. Chenevert Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director John V. Faraci Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Jean-Pierre Garnier, Ph.D. Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Jamie S. Gorelick Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Edward A. Kangas Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Ellen J. Kullman Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Richard D. McCormick Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Harold McGraw, III Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Richard B. Myers Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director H. Patrick Swygert Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director André Villeneuve Management Yes For For United Technologies Corporation UTX 11-Apr-12 Elect Director Christine Todd Whitman Management Yes For For United Technologies Corporation UTX 11-Apr-12 Ratify Auditors Management Yes For For United Technologies Corporation UTX 11-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against C. R. Bard, Inc. BCR 18-Apr-12 Elect Director Marc C. Breslawsky Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Elect Director Herbert L. Henkel Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Elect Director Tommy G. Thompson Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Elect Director Timothy M. Ring Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Elect Director G. Mason Morfit Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Amend Omnibus Stock Plan Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against C. R. Bard, Inc. BCR 18-Apr-12 Declassify the Board of Directors Management Yes For For C. R. Bard, Inc. BCR 18-Apr-12 Prepare Sustainability Report Share Holder Yes For Against International Business Machines Corporation IBM 24-Apr-12 Elect Director Alain J.P. Belda Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director William R. Brody Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Kenneth I. Chenault Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Michael L. Eskew Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director David N. Farr Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Shirley Ann Jackson Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Andrew N. Liveris Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director W. James McNerney, Jr. Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director James W. Owens Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Samuel J. Palmisano Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Virginia M. Rometty Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Joan E. Spero Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Sidney Taurel Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Elect Director Lorenzo H. Zambrano Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Ratify Auditors Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For International Business Machines Corporation IBM 24-Apr-12 Provide for Cumulative Voting Share Holder Yes For Against International Business Machines Corporation IBM 24-Apr-12 Report on Political Contributions Share Holder Yes Against For International Business Machines Corporation IBM 24-Apr-12 Report on Lobbying Expenses Share Holder Yes Against For Kirby Corporation KEX 24-Apr-12 Elect Director Bob G. Gower Management Yes For For Kirby Corporation KEX 24-Apr-12 Elect Director Monte J. Miller Management Yes For For Kirby Corporation KEX 24-Apr-12 Elect Director Joseph H. Pyne Management Yes For For Kirby Corporation KEX 24-Apr-12 Amend Omnibus Stock Plan Management Yes For For Kirby Corporation KEX 24-Apr-12 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Kirby Corporation KEX 24-Apr-12 Ratify Auditors Management Yes For For Kirby Corporation KEX 24-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ball Corporation BLL 25-Apr-12 Elect Director Robert W. Alspaugh Management Yes Withhold Against Ball Corporation BLL 25-Apr-12 Elect Director R. David Hoover Management Yes Withhold Against Ball Corporation BLL 25-Apr-12 Elect Director Jan Nicholson Management Yes Withhold Against Ball Corporation BLL 25-Apr-12 Ratify Auditors Management Yes For For Ball Corporation BLL 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Elect Director Phyllis O. Bonanno Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Elect Director Alexis P. Michas Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Elect Director Richard O. Schaum Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Elect Director Thomas T. Stallkamp Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Ratify Auditors Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For BorgWarner Inc. BWA 25-Apr-12 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Evelyn S. Dilsaver Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Frank Doyle Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director John A. Heil Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Peter K. Hoffman Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Sir Paul Judge Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Nancy F. Koehn Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Christopher A. Masto Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director P. Andrews McLane Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Mark Sarvary Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Elect Director Robert B. Trussell, Jr. Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Ratify Auditors Management Yes For For Tempur-Pedic International Inc. TPX 88023U101 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Herbert A. Allen Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Ronald W. Allen Management Yes Against Against The Coca-Cola Company KO 25-Apr-12 Elect Director Howard G. Buffett Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Richard M. Daley Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Barry Diller Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Evan G. Greenberg Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Alexis M. Herman Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Muhtar Kent Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Donald R. Keough Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Robert A. Kotick Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Maria Elena Lagomasino Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Donald F. McHenry Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Sam Nunn Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director James D. Robinson, III Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Peter V. Ueberroth Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director Jacob Wallenberg Management Yes For For The Coca-Cola Company KO 25-Apr-12 Elect Director James B. Williams Management Yes For For The Coca-Cola Company KO 25-Apr-12 Ratify Auditors Management Yes For For The Coca-Cola Company KO 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Brian P. Anderson Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Wilbur H. Gantz Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director V. Ann Hailey Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director William K. Hall Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Stuart L. Levenick Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director John W. McCarter, Jr. Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Neil S. Novich Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Michael J. Roberts Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director Gary L. Rogers Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director James T. Ryan Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director E. Scott Santi Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Elect Director James D. Slavik Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Ratify Auditors Management Yes For For W.W. Grainger, Inc. GWW 25-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Polaris Industries Inc. PII 26-Apr-12 Elect Director Annette K. Clayton Management Yes For For Polaris Industries Inc. PII 26-Apr-12 Elect Director Gregory R. Palen Management Yes For For Polaris Industries Inc. PII 26-Apr-12 Elect Director John P. Wiehoff Management Yes For For Polaris Industries Inc. PII 26-Apr-12 Ratify Auditors Management Yes For For Polaris Industries Inc. PII 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For eBay Inc. EBAY 26-Apr-12 Elect Director Marc L. Andreessen Management Yes For For eBay Inc. EBAY 26-Apr-12 Elect Director William C. Ford, Jr. Management Yes For For eBay Inc. EBAY 26-Apr-12 Elect Director Dawn G. Lepore Management Yes For For eBay Inc. EBAY 26-Apr-12 Elect Director Kathleen C. Mitic Management Yes For For eBay Inc. EBAY 26-Apr-12 Elect Director Pierre M. Omidyar Management Yes For For eBay Inc. EBAY 26-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For eBay Inc. EBAY 26-Apr-12 Amend Omnibus Stock Plan Management Yes For For eBay Inc. EBAY 26-Apr-12 Approve Qualified Employee Stock Purchase Plan Management Yes For For eBay Inc. EBAY 26-Apr-12 Declassify the Board of Directors Management Yes For For eBay Inc. EBAY 26-Apr-12 Provide Right to Call Special Meeting Management Yes For For eBay Inc. EBAY 26-Apr-12 Ratify Auditors Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Robert J. Alpern Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Roxanne S. Austin Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Sally E. Blount Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director W. James Farrell Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Edward M. Liddy Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Nancy McKinstry Management Yes Withhold Against Abbott Laboratories ABT 27-Apr-12 Elect Director Phebe N. Novakovic Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director William A. Osborn Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Samuel C. Scott, III Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Glenn F. Tilton Management Yes For For Abbott Laboratories ABT 27-Apr-12 Elect Director Miles D. White Management Yes For For Abbott Laboratories ABT 27-Apr-12 Ratify Auditors Management Yes For For Abbott Laboratories ABT 27-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Abbott Laboratories ABT 27-Apr-12 Report on Research Animal Care and Promotion of Testing Alternatives Share Holder Yes Against For Abbott Laboratories ABT 27-Apr-12 Report on Lobbying Payments and Policy Share Holder Yes For Against Abbott Laboratories ABT 27-Apr-12 Require Independent Board Chairman Share Holder Yes Against For Abbott Laboratories ABT 27-Apr-12 Adopt Anti Gross-up Policy Share Holder Yes For Against Abbott Laboratories ABT 27-Apr-12 Stock Retention/Holding Period Share Holder Yes For Against Abbott Laboratories ABT 27-Apr-12 Cease Compliance Adjustments to Performance Criteria Share Holder Yes For Against Abbott Laboratories ABT 27-Apr-12 Pro-rata Vesting of Equity Plans Share Holder Yes For Against Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Barry K. Allen Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director R. John Anderson Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Richard I. Beattie Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Martha F. Brooks Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director George H. Conrades Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Donald A. James Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Sara L. Levinson Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director N. Thomas Linebarger Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director George L. Miles, Jr. Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director James A. Norling Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Keith E. Wandell Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Elect Director Jochen Zeitz Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Harley-Davidson, Inc. HOG 28-Apr-12 Ratify Auditors Management Yes For For American Express Company AXP 30-Apr-12 Elect Director C. Barshefsky Management Yes For For American Express Company AXP 30-Apr-12 Elect Director U.M. Burns Management Yes For For American Express Company AXP 30-Apr-12 Elect Director K.I. Chenault Management Yes For For American Express Company AXP 30-Apr-12 Elect Director P. Chernin Management Yes For For American Express Company AXP 30-Apr-12 Elect Director T.J. Leonsis Management Yes For For American Express Company AXP 30-Apr-12 Elect Director J. Leschly Management Yes For For American Express Company AXP 30-Apr-12 Elect Director R.C. Levin Management Yes For For American Express Company AXP 30-Apr-12 Elect Director R.A. McGinn Management Yes For For American Express Company AXP 30-Apr-12 Elect Director E.D. Miller Management Yes For For American Express Company AXP 30-Apr-12 Elect Director S.S. Reinemund Management Yes For For American Express Company AXP 30-Apr-12 Elect Director R.D. Walter Management Yes For For American Express Company AXP 30-Apr-12 Director R.A. Williams Management Yes For For American Express Company AXP 30-Apr-12 Ratify Auditors Management Yes For For American Express Company AXP 30-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For American Express Company AXP 30-Apr-12 Amend Omnibus Stock Plan Management Yes For For American Express Company AXP 30-Apr-12 Provide for Cumulative Voting Share Holder Yes For Against American Express Company AXP 30-Apr-12 Require Independent Board Chairman Share Holder Yes Against For AMETEK, Inc. AME 01-May-12 Elect Director James R. Malone Management Yes For For AMETEK, Inc. AME 01-May-12 Elect Director Elizabeth R. Varet Management Yes For For AMETEK, Inc. AME 01-May-12 Elect Director Dennis K. Williams Management Yes For For AMETEK, Inc. AME 01-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AMETEK, Inc. AME 01-May-12 Ratify Auditors Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Spencer Abraham Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Howard I. Atkins Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Stephen I. Chazen Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Edward P. Djerejian Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director John E. Feick Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Margaret M. Foran Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Carlos M. Gutierrez Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Ray R. Irani Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Avedick B. Poladian Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Aziz D. Syriani Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Elect Director Rosemary Tomich Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Ratify Auditors Management Yes For For Occidental Petroleum Corporation OXY 04-May-12 Request Director Nominee with Environmental Qualifications Share Holder Yes Against For Baxter International Inc. BAX 08-May-12 Elect Director James R. Gavin, III Management Yes For For Baxter International Inc. BAX 08-May-12 Elect Director Peter S. Hellman Management Yes For For Baxter International Inc. BAX 08-May-12 Elect Director K. J. Storm Management Yes For For Baxter International Inc. BAX 08-May-12 Ratify Auditors Management Yes For For Baxter International Inc. BAX 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Baxter International Inc. BAX 08-May-12 Declassify the Board of Directors Share Holder Yes For For Baxter International Inc. BAX 08-May-12 Reduce Supermajority Vote Requirement Share Holder Yes For For Cummins Inc. CMI 08-May-12 Elect Director N. Thomas Linebarger Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director William I. Miller Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Alexis M. Herman Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Georgia R. Nelson Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Carl Ware Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Robert K. Herdman Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Robert J. Bernhard Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Franklin R. Chang Diaz Management Yes For For Cummins Inc. CMI 08-May-12 Elect Director Stephen B. Dobbs Management Yes For For Cummins Inc. CMI 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cummins Inc. CMI 08-May-12 Ratify Auditors Management Yes For For Cummins Inc. CMI 08-May-12 Approve Omnibus Stock Plan Management Yes For For Cummins Inc. CMI 08-May-12 Amend Nonqualified Employee Stock Purchase Plan Management Yes For For Cummins Inc. CMI 08-May-12 Provide Right to Call Special Meeting Management Yes For For Danaher Corporation DHR 08-May-12 Elect Director Mortimer M. Caplin Management Yes For For Danaher Corporation DHR 08-May-12 Elect Director Donald J. Ehrlich Management Yes For For Danaher Corporation DHR 08-May-12 Elect Director Linda P. Hefner Management Yes For For Danaher Corporation DHR 08-May-12 Elect Director Teri List-Stoll Management Yes For For Danaher Corporation DHR 08-May-12 Elect Director Walter G. Lohr, Jr. Management Yes For For Danaher Corporation DHR 08-May-12 Ratify Auditors Management Yes For For Danaher Corporation DHR 08-May-12 Increase Authorized Common Stock Management Yes For For Danaher Corporation DHR 08-May-12 Amend Executive Incentive Bonus Plan Management Yes For For Danaher Corporation DHR 08-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Mukesh D. Ambani Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Susan S. Bies Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Frank P. Bramble, Sr. Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Virgis W. Colbert Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles K. Gifford Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles O. Holliday, Jr. Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Monica C. Lozano Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Thomas J. May Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Brian T. Moynihan Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Donald E. Powell Management Yes For For Bank of America Corporation BAC 09-May-12 Elect Director Charles O. Rossotti Management Yes Against Against Bank of America Corporation BAC 09-May-12 Elect Director Robert W. Scully Management Yes For For Bank of America Corporation BAC 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bank of America Corporation BAC 09-May-12 Ratify Auditors Management Yes For For Bank of America Corporation BAC 09-May-12 Disclose Prior Government Service Share Holder Yes Against For Bank of America Corporation BAC 09-May-12 Report on Lobbying Payments and Policy Share Holder Yes For Against Bank of America Corporation BAC 09-May-12 Stock Retention/Holding Period Share Holder Yes For Against Bank of America Corporation BAC 09-May-12 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Share Holder Yes Against For Bank of America Corporation BAC 09-May-12 Prohibit Political Contributions Share Holder Yes Against For Nordstrom, Inc. JWN 09-May-12 Elect Director Phyllis J. Campbell Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Michelle M. Ebanks Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Enrique Hernandez, Jr. Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Robert G. Miller Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Blake W. Nordstrom Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director ErikB. Nordstrom Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Peter E. Nordstrom Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Philip G. Satre Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director B. Kevin Turner Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Robert D. Walter Management Yes For For Nordstrom, Inc. JWN 09-May-12 Elect Director Alison A. Winter Management Yes For For Nordstrom, Inc. JWN 09-May-12 Approve Executive Incentive Bonus Plan Management Yes For For Nordstrom, Inc. JWN 09-May-12 Ratify Auditors Management Yes For For Nordstrom, Inc. JWN 09-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CF Industries Holdings, Inc. CF 10-May-12 Elect Director Stephen A. Furbacher Management Yes Withhold Against CF Industries Holdings, Inc. CF 10-May-12 Elect Director John D. Johnson Management Yes Withhold Against CF Industries Holdings, Inc. CF 10-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CF Industries Holdings, Inc. CF 10-May-12 Ratify Auditors Management Yes For For CF Industries Holdings, Inc. CF 10-May-12 Declassify the Board of Directors Share Holder Yes For Against CF Industries Holdings, Inc. CF 10-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Tiffany & Co. TIF 17-May-12 Elect Director Michael J. Kowalski Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Rose Marie Bravo Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Gary E. Costley Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Lawrence K. Fish Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Abby F. Kohnstamm Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Charles K. Marquis Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Peter W. May Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director William A. Shutzer Management Yes For For Tiffany & Co. TIF 17-May-12 Elect Director Robert S. Singer Management Yes For For Tiffany & Co. TIF 17-May-12 Ratify Auditors Management Yes For For Tiffany & Co. TIF 17-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Sigmund L. Cornelius Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Sigmund L. Cornelius Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director James B. Jennings Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director James B. Jennings Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Gary A. Kolstad Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Gary A. Kolstad Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director H. E. Lentz, Jr. Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director H. E. Lentz, Jr. Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Randy L. Limbacher Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Randy L. Limbacher Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director William C. Morris Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director William C. Morris Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Robert S. Rubin Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Elect Director Robert S. Rubin Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Ratify Auditors Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Ratify Auditors Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Increase Authorized Common Stock Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Increase Authorized Common Stock Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CARBO Ceramics Inc. CRR 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Iris S. Chan Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Rudolph I. Estrada Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Julia S. Gouw Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Paul H. Irving Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Andrew S. Kane Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director John Lee Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Herman Y. Li Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Jack C. Liu Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Dominic Ng Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Elect Director Keith W. Renken Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Ratify Auditors Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Amend Executive Incentive Bonus Plan Management Yes For For East West Bancorp, Inc. EWBC 27579R104 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amphenol Corporation APH 23-May-12 Elect Director Edward G. Jepsen Management Yes For For Amphenol Corporation APH 23-May-12 Elect Director John R. Lord Management Yes For For Amphenol Corporation APH 23-May-12 Ratify Auditors Management Yes For For Amphenol Corporation APH 23-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amphenol Corporation APH 23-May-12 Declassify the Board of Directors Management Yes For For Amphenol Corporation APH 23-May-12 Reduce Supermajority Vote Requirement Management Yes For For Amphenol Corporation APH 23-May-12 Approve Non-Employee Director Restricted Stock Plan Management Yes For For Amphenol Corporation APH 23-May-12 Reduce Supermajority Vote Requirement Share Holder Yes For Against Amazon.com, Inc. AMZN 24-May-12 Elect Director Jeffrey P. Bezos Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Tom A. Alberg Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director John Seely Brown Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director William B. Gordon Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Jamie S. Gorelick Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Blake G. Krikorian Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Alain Monie Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Jonathan J. Rubinstein Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Thomas O. Ryder Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Elect Director Patricia Q. Stonesifer Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Ratify Auditors Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Amend Omnibus Stock Plan Management Yes For For Amazon.com, Inc. AMZN 24-May-12 Report on Climate Change Share Holder Yes For Against Amazon.com, Inc. AMZN 24-May-12 Report on Political Contributions Share Holder Yes For Against BlackRock, Inc. BLK 09247X101 24-May-12 Elect Director William S. Demchak Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Elect Director Laurence D. Fink Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Elect Director Robert S. Kapito Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Elect Director Thomas H. O'Brien Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Elect Director Ivan G. Seidenberg Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Declassify the Board of Directors Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For BlackRock, Inc. BLK 09247X101 24-May-12 Ratify Auditors Management Yes For For Limited Brands, Inc. LTD 24-May-12 Elect Director James L. Heskett Management Yes For For Limited Brands, Inc. LTD 24-May-12 Elect Director Allan R. Tessler Management Yes For For Limited Brands, Inc. LTD 24-May-12 Elect Director Abigail S. Wexner Management Yes For For Limited Brands, Inc. LTD 24-May-12 Ratify Auditors Management Yes For For Limited Brands, Inc. LTD 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Limited Brands, Inc. LTD 24-May-12 Reduce Supermajority Vote Requirement Management Yes For For Limited Brands, Inc. LTD 24-May-12 Require Independent Board Chairman Share Holder Yes Against For Limited Brands, Inc. LTD 24-May-12 Declassify the Board of Directors Share Holder Yes For Against Limited Brands, Inc. LTD 24-May-12 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Limited Brands, Inc. LTD 24-May-12 Stock Retention/Holding Period Share Holder Yes For Against McDonald's Corporation MCD 24-May-12 Elect Director Robert A. Eckert Management Yes For For McDonald's Corporation MCD 24-May-12 Elect Director Enrique Hernandez, Jr. Management Yes For For McDonald's Corporation MCD 24-May-12 Elect Director Jeanne P. Jackson Management Yes For For McDonald's Corporation MCD 24-May-12 Elect Director Andrew J. Mckenna Management Yes For For McDonald's Corporation MCD 24-May-12 Elect Director Donald Thompson Management Yes For For McDonald's Corporation MCD 24-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For McDonald's Corporation MCD 24-May-12 Approve Omnibus Stock Plan Management Yes For For McDonald's Corporation MCD 24-May-12 Declassify the Board of Directors Management Yes For For McDonald's Corporation MCD 24-May-12 Provide Right to Call Special Meeting Management Yes For For McDonald's Corporation MCD 24-May-12 Ratify Auditors Management Yes For For McDonald's Corporation MCD 24-May-12 Report on Policy Responses to Children's Health Concerns and Fast Food Share Holder Yes Against For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Gary G. Benanav Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Maura C. Breen Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director William J. Delaney Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Nicholas J. Lahowchic Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Thomas P. Mac Mahon Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Frank Mergenthaler Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Woodrow A. Myers, Jr. Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director John O. Parker, Jr. Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Election Of Director: George Paz Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Election Of Director: Myrtle S. Potter Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director William L. Roper Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Samuel K. Skinner Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Elect Director Seymour Sternberg Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Ratify Auditors Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Report on Political Contributions Share Holder Yes For Against EXPRESS SCRIPTS HOLDING COMPANY ESRX 30219G108 30-May-12 Provide Right to Act by Written Consent Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director M.J. Boskin Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director P. Brabeck-Letmathe Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director L.R. Faulkner Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director J.S. Fishman Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director H.H. Fore Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director K.C. Frazier Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director W.W. George Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director S.J. Palmisano Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director S.S. Reinemund Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director R.W. Tillerson Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Elect Director E.E. Whitacre, Jr. Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Ratify Auditors Management Yes For For Exxon Mobil Corporation XOM 30231G102 30-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Require Independent Board Chairman Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Report on Political Contributions Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Share Holder Yes Against For Exxon Mobil Corporation XOM 30231G102 30-May-12 Report on Hydraulic Fracturing Risks to Company Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 30-May-12 Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director James W. Breyer Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director M. Michele Burns Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Douglas N. Daft Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Michael T. Duke Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Marissa A. Mayer Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Steven S. Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director H. Lee Scott, Jr. Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Arne M. Sorenson Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director S. Robson Walton Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Christopher J. Williams Management Yes Against Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Elect Director Linda S. Wolf Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Report on Political Contributions Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Request Director Nominee withPatient Safety and Healthcare Quality Experience Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 01-Jun-12 Performance-Based Equity Awards Share Holder Yes For Against Roper Industries, Inc. ROP 04-Jun-12 Elect Director Robert D. Johnson Management Yes For For Roper Industries, Inc. ROP 04-Jun-12 Elect Director Robert E. Knowling, Jr. Management Yes For For Roper Industries, Inc. ROP 04-Jun-12 Elect Director Wilbur J. Prezzano Management Yes For For Roper Industries, Inc. ROP 04-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Roper Industries, Inc. ROP 04-Jun-12 Amend Omnibus Stock Plan Management Yes For For Roper Industries, Inc. ROP 04-Jun-12 Ratify Auditors Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Elect Director Francisco D'Souza Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Elect Director John N. Fox, Jr. Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Elect Director Thomas M. Wendel Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Provide Right to Call Special Meeting Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Ratify Auditors Management Yes For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH 05-Jun-12 Declassify the Board of Directors Share Holder Yes For Against Caterpillar Inc. CAT 13-Jun-12 Elect DirectorDavid L. Calhoun Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Daniel M. Dickinson Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Eugene V. Fife Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Juan Gallardo Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director David R. Goode Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Jesse J. Greene, Jr. Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Jon M. Huntsman, Jr. Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Peter A. Magowan Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Dennis A. Muilenburg Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Douglas R. Oberhelman Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director William A. Osborn Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Charles D. Powell Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Edward B. Rust, Jr. Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Susan C. Schwab Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Joshua I. Smith Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Elect Director Miles D. White Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Ratify Auditors Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Provide Right to Call Special Meeting Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Amend Advance Notice Provisions for Shareholder Proposals/Nominations Management Yes For For Caterpillar Inc. CAT 13-Jun-12 Report on Political Contributions Share Holder Yes Against For Caterpillar Inc. CAT 13-Jun-12 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Caterpillar Inc. CAT 13-Jun-12 Review and Assess Human Rights Policies Share Holder Yes For Against Caterpillar Inc. CAT 13-Jun-12 Provide Right to Act by Written Consent Share Holder Yes For Against Celgene Corporation CELG 13-Jun-12 Elect Director Robert J. Hugin Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Richard W. Barker Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Michael D. Casey Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Carrie S. Cox Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Rodman L. Drake Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Michael A. Friedman Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Gilla Kaplan Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director James J. Loughlin Management Yes For For Celgene Corporation CELG 13-Jun-12 Elect Director Ernest Mario Management Yes For For Celgene Corporation CELG 13-Jun-12 Ratify Auditors Management Yes For For Celgene Corporation CELG 13-Jun-12 Amend Omnibus Stock Plan Management Yes For For Celgene Corporation CELG 13-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Celgene Corporation CELG 13-Jun-12 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Richard C. Adkerson Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Robert J. Allison, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Robert A. Day Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Gerald J. Ford Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director H. Devon Graham, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Charles C. Krulak Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Bobby Lee Lackey Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Jon C. Madonna Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Dustan E. McCoy Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director James R. Moffett Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director B. M. Rankin, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Elect Director Stephen H. Siegele Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Request Director Nominee with Environmental Qualifications Share Holder Yes For Against American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Raymond P. Dolan Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Ronald M. Dykes Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Carolyn F. Katz Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Gustavo Lara Cantu Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Joann A. Reed Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Pamela D.A. Reeve Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director David E. Sharbutt Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director James D. Taiclet, Jr. Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Elect Director Samme L. Thompson Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Ratify Auditors Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For American Tower Corporation AMT 03027X100 19-Jun-12 Stock Retention/Holding Period Share Holder Yes For Against Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Larry Page Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Sergey Brin Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Eric E. Schmidt Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director L. John Doerr Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Diane B. Greene Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director John L. Hennessy Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Ann Mather Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Paul S. Otellini Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director K. Ram Shriram Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Elect Director Shirley M. Tilghman Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Ratify Auditors Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Authorize a New Class of Common Stock Management Yes Against Against Google Inc. GOOG 38259P508 21-Jun-12 Increase Authorized Common Stock Management Yes Against Against Google Inc. GOOG 38259P508 21-Jun-12 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Management Yes For For Google Inc. GOOG 38259P508 21-Jun-12 Approve Omnibus Stock Plan Management Yes Against Against Google Inc. GOOG 38259P508 21-Jun-12 Approve Omnibus Stock Plan Management Yes Against Against Google Inc. GOOG 38259P508 21-Jun-12 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Share Holder Yes Against For Google Inc. GOOG 38259P508 21-Jun-12 Amend Articles Regarding Arbitration of Shareholder Lawsuits Share Holder Yes Against For Google Inc. GOOG 38259P508 21-Jun-12 Approve Recapitalization Plan for all Stock to have One-vote per Share Share Holder Yes For Against Monteagle Fixed Income Fund Name of Issuer of the Portfolio Security Ticker CUSIP Meeting Date Description of Vote Proposed by: Voted Vote cast: For or Against Management: The fund had no securities to vote at a meeting of shareholders during the period.
